

113 S1529 IS: Domestic Partnership Benefits and Obligations Act of 2013
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1529IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Ms. Baldwin (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide benefits to domestic partners of Federal
		  employees.1.Short title; references; and
			 table of contents(a)Short
			 titleThis Act may be cited as the Domestic Partnership Benefits and Obligations Act of
			 2013.(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 5, United States Code.(c)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; references; and table
				of contents.Sec. 2. Purpose.TITLE I—Establishment and termination of
				domestic partnerships; other general provisionsSec. 101. Federal employees in domestic
				partnerships.Sec. 102. Guidance and educational
				materials.Sec. 103. Review of programs under which
				employment benefits and obligations are established.Sec. 104. Effective date.TITLE II—Civil Service Retirement
				SystemSec. 201. Definitions.Sec. 202. Creditable service.Sec. 203. Computation of
				annuity.Sec. 204. Cost-of-living adjustment of
				annuities.Sec. 205. Survivor annuities.Sec. 206. Lump-sum benefits; designation
				of beneficiary; order of precedence.Sec. 207. Alternative forms of
				annuities.Sec. 208. Administration;
				regulations.Sec. 209. Participation in the Thrift
				Savings Plan.TITLE III—Federal Employees’ Retirement
				SystemSubtitle A—General provisionsSec. 301. Definitions.Subtitle B—Creditable serviceSec. 311. Creditable service.Sec. 312. Survivor reduction for a current
				spouse or a current domestic partner.Sec. 313. Survivor reduction for a former
				spouse or former domestic partner.Sec. 314. Survivor elections; deposit;
				offsets.Sec. 315. Survivor reductions;
				computation.Sec. 316. Insurable interest
				reductions.Sec. 317. Alternative forms of
				annuities.Sec. 318. Lump-sum benefits; designation
				of beneficiary; order of precedence.Subtitle C—Thrift Savings
				PlanSec. 321. Benefits and election of
				benefits.Sec. 322. Annuities: methods of payment;
				election; purchase.Sec. 323. Protections for spouses,
				domestic partners, former spouses, and former domestic partners.Sec. 324. Justices and judges.Subtitle D—Survivor annuitiesSec. 331. Definitions.Sec. 332. Rights of a widow, widower, or
				surviving partner.Sec. 333. Rights of a child.Sec. 334. Rights of a former spouse or
				former domestic partner.Subtitle E—General administrative
				provisionsSec. 341. Authority of the Office of
				Personnel Management.Sec. 342. Cost-of-living
				adjustments.Subtitle F—Federal Retirement Thrift
				Investment Management SystemSec. 351. Fiduciary responsibilities;
				liability and penalties.TITLE IV—Insurance benefitsSec. 401. Life insurance.Sec. 402. Health insurance.Sec. 403. Enhanced dental
				benefits.Sec. 404. Enhanced vision
				benefits.Sec. 405. Long-term care
				insurance.TITLE V—Travel, transportation, and
				subsistenceSec. 501. Reimbursement for taxes incurred
				on money received for travel expenses.Sec. 502. Definition.Sec. 503. Relocation expenses of employees
				transferred or reemployed.Sec. 504. Taxes on reimbursements for
				travel, transportation, and relocation expenses of employees
				transferred.Sec. 505. Relocation expenses of an
				employee who is performing an extended assignment.Sec. 506. Transportation of family members
				incident to repatriation of employees held captive.Sec. 507. Regulations to include domestic
				partners.TITLE VI—Compensation for work
				injuriesSec. 601. Definitions.Sec. 602. Death gratuity for injuries
				incurred in connection with employee’s service with an Armed Force.Sec. 603. Beneficiaries of awards unpaid
				at death; order of precedence.Sec. 604. Augmented compensation for
				dependents.Sec. 605. Limitations on right to receive
				compensation.Sec. 606. Compensation in case of
				death.Sec. 607. Lump-sum payment.Sec. 608. Employees of nonappropriated
				fund instrumentalities.Sec. 609. Effective date.TITLE VII—Employee leave; death or captivity
				compensation; other employee benefits Sec. 701. Voluntary transfers of leave;
				Voluntary Leave Bank Program.Sec. 702. Family and medical
				leave.Sec. 703. Settlement of
				accounts.Sec. 704. Payments to missing
				employees.Sec. 705. Annuity of the Comptroller
				General.TITLE VIII—Ethics in Government, conflicts
				of interest, employment of relatives, gifts, and employee conductSec. 801. Ethics in Government Act of
				1978.Sec. 802. Conflicts of
				interest.Sec. 803. Employment of relatives,
				restrictions.Sec. 804. Receipt and disposition of
				foreign gifts and decorations.Sec. 805. Regulation of conduct;
				gifts.Sec. 806. Acceptance of travel assistance
				from non-Federal sources.2.PurposeThe purpose of this Act is to apply
			 employment benefits and obligations to Federal employees in same-sex domestic
			 partnerships and to their domestic partners that are the same as the employment
			 benefits and obligations that apply under existing statutes to married Federal
			 employees and to their spouses.IEstablishment
			 and termination of domestic partnerships; other general provisions101.Federal
			 employees in domestic partnerships(a)In
			 generalSubpart A of part III
			 is amended by inserting after section 2305 the following:25Federal
				Employees in Domestic PartnershipsSec.2501.
				  Definitions.2502. Establishment and
				  termination of domestic partnerships.2501.DefinitionsIn this chapter—(1)the term
				annuitant means—(A)an annuitant
				as defined under section 8331, 8401, or 8901(3)(A); and(B)as determined
				under regulations prescribed by the President or a designee of the President,
				any other individual who is entitled to benefits (based on the service of such
				individual) under a retirement system for employees of the Government;(2)the term
				covered state means a State, foreign country, or political
				subdivision of a foreign country in which a marriage between 2 individuals of
				the same sex is recognized under the law of that State, country, or political
				subdivision;(3)the term
				Director means the Director of the Office of Personnel
				Management;(4)the term
				domestic partner means either of the individuals in a domestic
				partnership;(5)the term
				domestic partnership means a relationship between 2 individuals of
				the same sex, at least 1 of whom is an employee, former employee, or annuitant,
				that has been established under section 2502(a) and not terminated under
				section 2502(b);(6)the term
				employee means—(A)an employee
				as defined under section 2105, including an employee referred to in subsection
				(c) or (e) of that section;(B)a Member of
				Congress;(C)the
				President;(D)an individual
				who is an employee, as defined under section 8331, 8401, 8701, 8901, or 9001;
				or(E)any other
				individual who is employed by the Government and is included within this
				definition under regulations prescribed by the President or a designee of the
				President; and(7)the term
				State means each of the several States, the District of Columbia,
				the Commonwealth of Puerto Rico, or any other territory or possession of the
				United States.2502.Establishment
				and termination of domestic partnerships(a)Establishment
				of domestic partnership(1)An employee,
				former employee, or annuitant and another individual (who may also be an
				employee, former employee, or annuitant) may establish a domestic partnership
				as provided in this section for the purposes of the provisions of law to which
				this chapter applies.(2)To establish
				a domestic partnership, the 2 individuals referred to in paragraph (1) shall
				jointly execute, and the employee, former employee, or annuitant shall file, an
				affidavit in such form and filed in such manner as the Director shall by
				regulation prescribe.(3)By the
				affidavit referred to in paragraph (2), each of the individuals shall attest to
				the following:(A)(i)The individuals are
				of the same sex; and(ii)the individual who files the
				affidavit is an employee, former employee, or annuitant.(B)(i)The individuals are
				in a committed domestic-partnership relationship with each other satisfying the
				conditions in clauses (ii), (iii), and (iv) and intend to remain so
				indefinitely.(ii)The individuals have a common
				residence and intend to continue to do so (or would have a common residence,
				but are prevented from doing so because of an assignment abroad or other
				employment-related factors, financial considerations, family responsibilities,
				or other similar reason (which shall be specifically identified in the
				affidavit)).(iii)The individuals share
				responsibility for a significant measure of each other’s welfare and financial
				obligations.(iv)Neither individual is married to
				or in a domestic partnership with anyone except each other.(C)Each
				individual is at least 18 years of age and mentally competent to consent to a
				contract.(D)The
				individuals are not related to each other by blood in a way that would prohibit
				legal marriage between individuals otherwise eligible to marry in the
				jurisdiction (or, if applicable, in any jurisdiction) in which the individuals
				have a common residence.(E)Neither
				individual reside in a covered state.(F)Each of the
				individuals understands that—(i)as a domestic
				partner, each individual not only gains certain benefits, but also assumes
				certain obligations, as set forth in the provision of law to which this chapter
				applies, the violation of which may lead to disciplinary action against an
				employee and to criminal and other penalties;(ii)either or
				both of the domestic partners are required to file notification under
				subsection (b)(2) terminating the domestic partnership within 30 days after any
				condition under clause (ii), (iii), or (iv) of subparagraph (B) ceases to be
				satisfied, or the condition under subparagraph (E) ceases to be satisfied for
				not less than 6 months, and, if 1 domestic partner dies, the other is required
				to file a notification under subsection (b)(3) within 30 days after the death;
				and(iii)willful
				falsification of information in the affidavit, or willful failure to file
				notification as required under subsection (b)(2) or (3), may lead to recovery
				of amounts obtained as a result of such falsification or failure, disciplinary
				action against an employee, and criminal or other penalties.(b)Termination
				of domestic partnership(1)A domestic
				partnership is terminated upon—(A)the death of
				either domestic partner;(B)the filing of
				a notification under paragraph (2) by either or both domestic partners;
				or(C)the
				satisfaction of such other conditions as the Director may by regulation
				prescribe.(2)(A)If any condition
				referred to under clause (ii), (iii), or (iv) of subsection (a)(3)(B) ceases to
				be satisfied, or if the condition referred to under subsection (a)(3)(E) has
				ceased to exist for not less than 6 months, either or both of the domestic
				partners shall, within 30 days after the condition ceases to be satisfied,
				execute and file a notification, in such form and in such manner as prescribed
				by the Director in regulation, stating that the condition is no longer
				satisfied and that the domestic partnership is terminated.(B)Each domestic partner has a duty that
				the notification under subparagraph (A) be timely filed, but the duty of 1
				domestic partner shall be satisfied if the other domestic partner timely
				executes and files the required notification.(C)The Director shall promulgate
				regulations establishing the criteria for determining when any condition
				referred to under clause (ii), (iii), or (iv) of subsection (a)(2)(B) ceases to
				be satisfied.(3)When one
				domestic partner dies, the other domestic partner shall, within 30 days after
				the death, execute and file a notification of the death, in such form and in
				such manner as prescribed by the Director in regulation.(c)Effectiveness
				of the filing of an affidavit(1)The filing of
				an affidavit under subsection (a)(2) shall not be effective for purposes of
				this section unless the filing individual is an employee, former employee, or
				annuitant as of the time of the filing.(2)No individual
				shall, for purposes of the provisions of law to which this chapter applies, be
				treated as being in a domestic partnership—(A)unless an
				affidavit has been filed in accordance with this section and with regulations
				prescribed by the Director; or(B)after the
				earlier of—(i)the date of
				the death of either individual; or(ii)the date as
				of which the domestic partnership is otherwise terminated, as determined under
				regulations prescribed by the Director.(d)Additional
				notifications to government employerA domestic partner employed
				by an entity of the United States shall provide such notifications to the
				employing entity of the formation, existence, or termination of the domestic
				partnership, in addition to the filings required under subsections (a) and (b),
				as may be required, and in such form and in such manner as prescribed, by the
				Director in regulation.(e)Applicability(1)This section
				applies for purposes of the provisions of this title (excluding chapter
				81).(2)Two individuals
				determined under section 8101(21) or 8171(e)(1)(A) to be domestic partners for
				purposes of chapter 81 shall be deemed to be domestic partners in a domestic
				partnership, as defined under section 2501, for purposes of any provision of
				law to which that definition applies.(3)Under regulations
				prescribed by the President, the Secretary of Labor shall inform the Director
				of any individuals determined under section 8101(21) or 8171(e)(1)(A) to be
				domestic partners.(f)RegulationsThe
				Director shall issue regulations to carry out subsection (a) through
				(d)..(b)Technical
			 and conforming amendmentThe
			 table of chapters for part III of title 5, United States Code, is amended by
			 inserting after the item relating to chapter 23 the following:25. Federal
				  Employees in Domestic
				  Partnerships2501.102.Guidance
			 and educational materials(a)In
			 generalThe officers and agencies that have authority to develop
			 and issue guidance and educational materials with respect to benefits and
			 obligations established under the amendments made by this Act and the measures
			 taken under section 103 shall issue the materials—(1)in accordance
			 with subsection (c); and(2)if in the
			 executive branch, under the coordination of the Director of the Office of
			 Personnel Management.(b)Office of
			 Personnel ManagementThe Director of the Office of Personnel
			 Management shall, to the greatest extent practicable—(1)compile the
			 materials referred to under subsection (a);(2)prepare and
			 issue guidance and educational materials with respect to benefits and
			 obligations available to domestic partners of certain Secret Service and Park
			 Police Officers who are covered under the DC Police Officers’ and Firefighters’
			 Retirement Plan, and include that guidance documentation in the compilation
			 under paragraph (1); and(3)ensure that
			 such materials are readily available to employees and their domestic partners,
			 both in print form and by publicly accessible website.(c)TimelinessTo
			 the maximum extent practicable, the materials shall be—(1)prepared and
			 made readily available not later than 30 days before the effective date of this
			 Act; and(2)updated as
			 necessary.(d)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.103.Review of
			 programs under which employment benefits and obligations are
			 established(a)DefinitionsIn
			 this section—(1)the term
			 benefit includes any right, power, privilege, immunity, or
			 protection, whether substantive, procedural, remedial, or otherwise;(2)the term
			 covered state means a State, foreign country, or political
			 subdivision of a foreign country in which a marriage between 2 individuals of
			 the same sex is recognized under the law of that State, country, or political
			 subdivision;(3)the term
			 domestic partner means either of the individuals in a domestic
			 partnership;(4)the term
			 domestic partnership means a relationship between 2
			 individuals—(A)who are of
			 the same sex;(B)at least 1 of
			 whom is an employee;(C)(i)who are in a
			 committed domestic-partnership relationship with each other satisfying the
			 conditions in clauses (ii), (iii), and (iv) and intend to remain so
			 indefinitely;(ii)who have a common residence and
			 intend to continue to do so (or would have a common residence, but are
			 prevented from doing so because of such reasons as an assignment abroad or
			 other employment-related factors, financial considerations, family
			 responsibilities, or other such reasons);(iii)who share responsibility for a
			 significant measure of each other’s welfare and financial obligations;
			 and(iv)neither of whom is married to or
			 in a domestic partnership with anyone except each other;(D)each of whom
			 are at least 18 years of age and mentally competent to consent to a
			 contract;(E)who are not
			 related to each other by blood in a way that would prohibit legal marriage
			 between individuals otherwise eligible to marry in the jurisdiction (or, if
			 applicable, in any jurisdiction) in which the individuals have a common
			 residence; and(F)neither of whom
			 reside in a covered state;(5)the term
			 employee means—(A)an employee
			 as defined under section 2501 of title 5, United States Code, as added by
			 section 101 of this Act;(B)a member of
			 the commissioned corps of the Public Health Service or of the commissioned
			 corps of the National Oceanic and Atmospheric Administration; or(C)any other
			 individual performing personal service to the Government (including an
			 instrumentality wholly owned by the United States), whether for pay, for
			 nominal pay, or as a volunteer, who is not performing such service as an
			 employee of any employer other than the Government or as a member of the Armed
			 Forces;(6)the term
			 obligation includes any duty, disability, or liability, whether
			 substantive, procedural, remedial, or otherwise; and(7)the term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, or any other territory or possession of the
			 United States.(b)Reviews,
			 additional measures, recommendations, and reports to congressNot
			 later than 180 days after the date of enactment of this Act, and not less
			 frequently than once every 2 years thereafter, the President and designees of
			 the President shall—(1)conduct a
			 review of the employment benefits and of the employment obligations applied to
			 married employees and their spouses to determine what authority exists for the
			 President and designees of the President to apply such benefits and obligations
			 to employees who have domestic partners and the domestic partners of those
			 employees;(2)include
			 within the review under paragraph (1) all employment benefits and obligations
			 under regulations prescribed by the President or a designee of the President,
			 or promulgated by the head of any agency or department of the executive
			 branch;(3)take any
			 additional measures that can be taken, to the greatest extent practicable and
			 consistent with law, to apply such benefits and obligations to employees with
			 domestic partners and the domestic partners of those employees;(4)develop
			 recommendations for any legislation to further apply such benefits and
			 obligations to employees with domestic partners and the domestic partners of
			 those employees; and(5)submit a
			 report to Congress summarizing the review, determinations, and recommendations
			 under paragraphs (1), (2), (3), and (4).(c)Effective
			 dateThis section shall take effect on the date of enactment of
			 this Act.104.Effective
			 date(a)In
			 generalExcept as otherwise
			 specifically provided, this Act and amendments made by this Act shall take
			 effect 180 days after the date of enactment of this Act.(b)Application
			 to current and future employeesAn employee, former employee, or
			 annuitant shall be eligible to establish a domestic partnership by filing an
			 affidavit under section 2502(a)(2) of title 5, United States Code, as added by
			 section 101 of this Act, only if the employee, former employee, or annuitant is
			 or has been employed as an employee on or after the effective date of this
			 Act.IICivil
			 Service Retirement System201.DefinitionsSection 8331 is amended—(1)in paragraph
			 (23), by striking subparagraph (B) and inserting the following:(B)if the former
				spouse—(i)was married to
				the individual for not less than 9 months; or(ii)was in a
				domestic partnership with the individual immediately before a marriage to such
				individual, and the combined duration of the domestic partnership and marriage
				was not less than 9
				months;;(2)in paragraph
			 (30), by striking and at the end;(3)in paragraph
			 (31), by striking the period and inserting a semicolon; and(4)by adding at
			 the end the following:(32)domestic
				partner and domestic partnership have the meanings given
				under section 2501; and(33)former domestic partner means
				a former domestic partner of an individual—(A)if such
				individual performed at least 18 months of civilian service covered under this
				subchapter as an employee or Member; and(B)if the former
				domestic partner—(i)was in a domestic
				partnership with the individual for not less than 9 months; or(ii)was married to
				the individual immediately before entering into a domestic partnership with
				such individual, and the combined duration of the marriage and domestic
				partnership was not less than 9
				months..202.Creditable
			 serviceSection 8332 is
			 amended—(1)in subsection
			 (c)(3)(C)(ii), by striking former spouse. and inserting
			 former spouse (or former domestic partner).; and(2)in paragraphs
			 (4) and (5) of subsection (o), by striking spouse each place it
			 appears and inserting spouse (or domestic partner),.203.Computation
			 of annuitySection 8339 is
			 amended—(1)in subsection
			 (j)—(A)in paragraph
			 (1)—(i)by inserting
			 (or domestic partner) after the spouse each place
			 it appears;(ii)by inserting
			 (or has a domestic partner) after is married;
			 and(iii)by
			 inserting (or domestic partner’s) after the
			 spouse’s each place it appears;(B)in paragraph
			 (2), by inserting (or former domestic partner) after
			 former spouse each place it appears;(C)in paragraph
			 (3)—(i)in the first
			 sentence—(I)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears; and(II)by inserting
			 (or being in a domestic partnership with) after based on
			 marriage to;(ii)in the
			 second sentence—(I)by inserting
			 (or the domestic partnership of the former domestic partner
			 with) after the marriage of the former spouse to;
			 and(II)by striking
			 is dissolved, and inserting is dissolved (or
			 terminated),;(iii)in the
			 sixth sentence, by striking former spouse. and inserting
			 former spouse (or former domestic partner).;(iv)in
			 subparagraph (B)—(I)by striking
			 is then married, and inserting is then married (or is
			 then in a domestic partnership),; and(II)by striking
			 the spouse’s written consent. and inserting the written
			 consent of the spouse (or domestic partner).; and(v)by amending
			 the next to last sentence to read as follows: In the case of a retired
			 employee or Member whose annuity is being reduced in order to provide a
			 survivor annuity for a former spouse (or former domestic partner), an election
			 to provide or increase a survivor annuity for any other former spouse (or any
			 other former domestic partner), and to continue an appropriate reduction for
			 that purpose, may be made within the same period that, and subject to the same
			 conditions under which, an election could be made under paragraph (5)(B) for a
			 current spouse (or a current domestic partner), subject to the provisions of
			 this paragraph relating to consent of a current spouse (or of a current
			 domestic partner), if the retired employee or Member is then married (or in a
			 domestic partnership).; and(D)by amending
			 paragraph (5) to read as follows:(5)(A)Any reduction in an annuity for the purpose
				of providing a survivor annuity for the current spouse (or the current domestic
				partner) of a retired employee or Member shall be terminated for each full
				month—(i)after the death of the spouse (or domestic
				partner); or(ii)after the dissolution of the marriage of
				the spouse (or the termination of the domestic partnership of the domestic
				partner) to the employee or Member,except that an appropriate reduction shall be made
				thereafter if the spouse (or domestic partner) is entitled, as a former spouse
				(or former domestic partner), to a survivor annuity under section
				8341(h).(B)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or a former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				an appropriate reduction or reductions under paragraph (4) if the retired
				employee or Member has (i) another former spouse (or another former domestic
				partner) who is entitled to a survivor annuity under section 8341(h), (ii) a
				current spouse to whom the employee or Member was married (or a current
				domestic partner with whom the employee or Member was in a domestic
				partnership) at the time of retirement and with respect to whom a survivor
				annuity was not jointly waived under paragraph (1), or (iii) a current spouse
				whom the employee or Member married (or a current domestic partner with whom
				the employee or Member entered into domestic partnership) after retirement and
				with respect to whom an election has been made under subparagraph (C) or
				subsection (k)(2).(C)(i)Upon entry into a subsequent marriage (or
				domestic partnership), a retired employee or Member who was married (or in a
				domestic partnership) at the time of retirement, including an employee or
				Member whose annuity was not reduced to provide a survivor annuity for the
				employee’s or Member's spouse or former spouse (or domestic partner or former
				domestic partner) as of the time of retirement, may irrevocably elect during
				such marriage (or domestic partnership), in a signed writing received by the
				Office—(I)within 2 years after such entry into a
				subsequent marriage (or domestic partnership); or(II)if later, within 2 years
				after—(aa)the death of or entry into a subsequent
				marriage (or domestic partnership) by any former spouse (or former domestic
				partner) of such employee or Member who was entitled to a survivor annuity
				under section 8341(h); or(bb)if there was more than 1 surviving
				former spouse (or surviving former domestic partner), the death of or entry
				into a subsequent marriage (or domestic partnership) by the last such surviving
				former spouse (or surviving former domestic partner),a reduction in the employee’s or Member's annuity
				under paragraph (4) for the purpose of providing an annuity for such employee’s
				or Member's spouse (or domestic partner) in the event such spouse (or domestic
				partner) survives the employee or Member.(ii)Such election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the subsequent
				marriage (or entry into the subsequent domestic partnership), and the retired
				employee or Member shall deposit in the Fund an amount determined by the Office
				of Personnel Management, as nearly as may be administratively feasible, to
				reflect the amount by which the annuity of such retired employee or Member
				would have been reduced if the election had been in effect since the date of
				retirement or, if later, the date the previous reduction in such retired
				employee’s or Member's annuity was terminated under subparagraph (A) or (B),
				plus interest. For the purposes of the preceding sentence, the annual rate of
				interest for each year during which an annuity would have been reduced if the
				election had been in effect on and after the applicable date referred to in
				such sentence shall be 6 percent.(iii)The Office shall, by regulation, provide
				for payment of the deposit required under clause (ii) by a reduction in the
				annuity of the employee or Member. The reduction shall, to the extent
				practicable, be designed so that the present value of the future reduction is
				actuarially equivalent to the deposit required under clause (ii), except that
				total reductions in the annuity of an employee or Member to pay deposits
				required by the provisions of this paragraph or paragraph (3) shall not exceed
				25 percent of the annuity computed under subsections (a) through (i), (n), (q),
				and (r), including adjustments under section 8340. The reduction required by
				this clause, which shall be effective on the same date as the election under
				clause (i), shall be permanent and unaffected by any future dissolution of the
				marriage (or termination of the domestic partnership). Such reduction shall be
				independent of and in addition to the reduction required under clause
				(i).(iv)Notwithstanding any other provision of this
				subparagraph, an election under this subparagraph may not be made for the
				purpose of providing an annuity in the case of a spouse by remarriage (or a
				domestic partner by a subsequent domestic partnership) if such spouse was
				married to (or if such domestic partner was in a domestic partnership with) the
				employee or Member at the time of such employee’s or Member's retirement, and
				all rights to survivor benefits for such spouse (or domestic partner) under
				this subchapter based on marriage (or domestic partnership) to such employee or
				Member were then waived under paragraph (1) or a similar prior provision of
				law.(v)An election to provide a survivor annuity
				to a person under this subparagraph—(I)shall prospectively void any election made
				by the employee or Member under subsection (k)(1) with respect to such person;
				or(II)shall, if an election was made by the
				employee or Member under such subsection (k)(1) with respect to a different
				person, prospectively void such election if appropriate written application is
				made by such employee or Member at the time of making the election under this
				subparagraph.(vi)The deposit provisions of clauses (ii) and
				(iii) shall not apply if—(I)the employee or Member makes an election
				under this subparagraph after having made an election under subsection (k)(1);
				and(II)the election under subsection (k)(1)
				becomes void under clause (v).;
				(2)in subsection
			 (k)—(A)in paragraph
			 (1)—(i)by striking a married employee or
			 Member and inserting an employee or Member who is married (or in
			 a domestic partnership); and(ii)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and(B)in paragraph
			 (2)—(i)by striking
			 the matter before subparagraph (B) and inserting the following:(2)(A)An employee or
				Member, who is unmarried (and not in a domestic partnership) at the time of
				retiring under a provision of law which permits election of a reduced annuity
				with a survivor annuity payable to such employee’s or Member's spouse (or
				domestic partner) and who later marries (or enters into a domestic
				partnership), may irrevocably elect, in a signed writing received in the
				Office—(i)within 2 years after such employee or
				Member marries (or enters into a domestic partnership); or(ii)if later, within 2 years
				after—(I)the death of, or entry into a
				subsequent marriage (or domestic partnership) by, any former spouse (or former
				domestic partner) of such employee or Member who was entitled to a survivor
				annuity under section 8341(h); or(II)if there was more than 1 surviving
				former spouse (or surviving former domestic partner), the death of or entry
				into a subsequent marriage (or domestic partnership) by the last such surviving
				former spouse (or surviving former domestic partner),a
				reduction in the retired employee or Member's current annuity as provided in
				subsection
				(j).;(ii)in
			 subparagraph (B)(i) (in the matter before subclause (I)), by striking
			 marriage. and inserting marriage (or entry into a
			 domestic partnership).;(iii)in
			 subparagraph (B)(ii), by inserting (or in a domestic
			 partnership) after married; and(iv)in
			 subparagraph (C), by striking marriage. and inserting
			 marriage (or domestic partnership).; and(3)in subsection
			 (o)(1)—(A)in
			 subparagraphs (A)(i) and (B)(i), by striking is married, and
			 inserting is married (or is in a domestic partnership),;
			 and(B)in
			 subparagraph (A) (in the matter following clause (ii)), by inserting (or
			 domestic partner) after spouse.204.Cost-of-living
			 adjustment of annuitiesSection 8340 is amended—(1)in subsection
			 (a)—(A)by striking
			 and at the end of paragraph (1);(B)by striking
			 the period at the end of paragraph (2) and inserting ; and;
			 and(C)by adding at
			 the end the following:(3)the terms widow,
				widower, and surviving partner have the respective
				meanings given them under section 8341.;
				and(2)in subsection
			 (c)(1)—(A)in the matter
			 before subparagraph (A), by striking all after who retires, and
			 before of a deceased annuitant and inserting to the
			 widow, widower, or former spouse (or the surviving partner or former domestic
			 partner) of a deceased employee or Member, or to the widow, widower, or former
			 spouse (or the surviving partner or former domestic partner), or insurable
			 interest designee; and(B)in
			 subparagraph (B)(ii), by striking a widow, widower, former spouse, or
			 insurable interest designee and inserting a widow, widower, or
			 former spouse (or surviving partner or former domestic partner) or insurable
			 interest designee.205.Survivor
			 annuitiesSection 8341 is
			 amended—(1)in subsection
			 (a)—(A)by striking
			 paragraphs (1) and (2) and inserting the following:(1)widow
				means the surviving wife of an employee or Member who—(A)was married to
				such employee or Member for not less than 9 months immediately before the death
				of such employee or Member;(B)was married to
				such employee or Member immediately before the death of such employee or
				Member, was in a domestic partnership with such employee or Member immediately
				before the marriage to such employee or Member, and the combined duration of
				the domestic partnership and marriage was not less than 9 months; or(C)is the mother of
				issue by that marriage;(2)widower
				means the surviving husband of an employee or Member who—(A)was married to
				the employee or Member for not less than 9 months immediately before the death
				of the employee or Member;(B)was married to
				such employee or Member immediately before the death of such employee or
				Member, was in a domestic partnership with the employee or Member immediately
				before the marriage to such employee or Member, and the combined duration of
				the domestic partnership and marriage was not less than 9 months; or(C)is the father of
				issue in that
				marriage;;(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;(C)by inserting
			 after paragraph (2) the following:(3)surviving
				partner means the surviving domestic partner of an employee or Member
				who—(A)was in a
				domestic partnership with such employee or Member for not less than 9 months
				immediately before the death of such employee or Member; or(B)satisfies
				such other requirements, related to parenthood and the domestic partnership, as
				the Director of the Office of Personnel Management shall by regulation
				prescribe based on the definition of a widow or widower under paragraphs (1)(B)
				and (2)(B) of this section;;
				and(D)in paragraph
			 (5) (as so redesignated by subparagraph (A))—(i)in
			 subparagraph (A)—(I)by striking
			 an unmarried dependent child and inserting a dependent
			 child who is unmarried (and not in a domestic partnership) and;(II)in clause
			 (ii), by striking stepchild but only if the stepchild  and
			 inserting stepchild (or child of the domestic partner not adopted by or
			 otherwise the child of the employee or Member) but only if the stepchild (or
			 the child of the domestic partner); and(III)in clause
			 (iv), by inserting (or surviving domestic partner) after
			 the surviving spouse; and(ii)in
			 subparagraphs (B) and (C), by striking unmarried dependent child
			 and inserting dependent child who is unmarried (and not in a domestic
			 partnership);(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner); and(ii)by striking
			 remarriage, and inserting remarriage (or entry into a
			 subsequent domestic partnership);(B)in paragraph
			 (2)—(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and(ii)by inserting
			 (or in a domestic partnership with) after married
			 to;(C)in paragraph
			 (3)—(i)in the matter
			 before subparagraph (A), by inserting (or domestic partner)
			 after spouse;(ii)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and(iii)in
			 subparagraph (B), by inserting (or, in the case of a widow or widower,
			 enters into a domestic partnership) (or, in the case of a surviving partner,
			 enters into a subsequent domestic partnership or marries) after
			 remarries; and(D)in paragraph
			 (4)—(i)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner); and(ii)in
			 subparagraph (B), by inserting (or former domestic partner)
			 after former spouse;(3)in subsection
			 (d)—(A)by striking widow or widower
			 each place it appears and inserting widow or widower (or surviving
			 partner);(B)in subparagraph (B), by inserting
			 (or former domestic partner) after former spouse;
			 and(C)in clause
			 (ii), by inserting (or, in the case of a widow or widower, enters into a
			 domestic partnership) (or, in the case of a surviving partner, enters into a
			 subsequent domestic partnership or marries) after
			 remarries;(4)in subsection
			 (e)—(A)by striking
			 the matter before paragraph (2) and inserting the following:(e)(1)For the purposes of
				this subsection—(A)the term former spouse
				includes a former spouse who was married to an employee or Member for less than
				9 months and a former spouse of an employee or Member who completed less than
				18 months of service covered by this subchapter; and(B)the term former domestic
				partner includes a former domestic partner who was in a domestic
				partnership with an employee or Member for less than 9 months and a former
				domestic partner of an employee or Member who completed less than 18 months of
				service covered by this
				subchapter.;(B)in paragraph
			 (2), by striking a spouse or a former spouse each place it
			 appears and inserting a spouse or former spouse (or a domestic partner
			 or former domestic partner);(C)in paragraph
			 (3)—(i)in
			 subparagraph (E), by striking dies or marries; and inserting
			 dies or marries (or enters into a domestic partnership);;
			 and(ii)in the
			 matter following subparagraph (E)—(I)by inserting
			 (or domestic partner or former domestic partner) after
			 spouse or former spouse; and(II)by striking
			 spouse, former spouse, or child and inserting spouse or
			 former spouse (or domestic partner or former domestic partner) or
			 child,; and(D)in paragraph
			 (4), by striking marriage, then, if such marriage and inserting
			 marriage, then, if such marriage (or a domestic partnership, then, if
			 such domestic partnership);(5)by striking
			 subsection (f) and inserting the following:(f)If a Member heretofore or hereafter
				separated from the service with title to deferred annuity from the Fund
				hereafter dies before having established a valid claim for annuity and is
				survived by a spouse to whom married (or a domestic partner to whom in a
				domestic partnership) at the date of separation, the surviving spouse (or
				surviving partner)—(1)is entitled to an annuity equal to 55
				percent of the deferred annuity of the Member commencing on the day after the
				Member dies and terminating on the last day of the month before the surviving
				spouse dies or remarries (or enters into a domestic partnership) (or the
				surviving domestic partner dies or enters into a subsequent domestic
				partnership or marries); or(2)may elect to
				receive the lump-sum credit instead of annuity if the spouse (or domestic
				partner) is the individual who would be entitled to the lump-sum credit and
				files application therefor with the Office before the award of the
				annuity.Notwithstanding the preceding
				sentence, an annuity payable under this subsection to the surviving spouse (or
				surviving domestic partner) of a Member may not exceed the difference
				between—(A)the annuity
				which would otherwise be payable to such surviving spouse (or such surviving
				domestic partner) under this subsection; and(B)the amount of
				the survivor annuity payable to any former spouse (or any former domestic
				partner) of such Member under subsection
				(h).;(6)by striking
			 subsection (g) and inserting the following:(g)In the case of a surviving spouse (or
				surviving domestic partner) whose annuity under this section is terminated
				because of a subsequent entry into a marriage (or domestic partnership) before
				becoming 55 years of age, annuity at the same rate shall be restored commencing
				on the day the remarriage (or subsequent domestic partnership) is dissolved by
				death, annulment, or divorce (or terminated), if—(1)the surviving spouse (or surviving domestic
				partner) elects to receive this annuity instead of a survivor benefit to which
				he may be entitled, under this subchapter or another retirement system for
				Government employees, by reason of the subsequent entry into a marriage (or
				domestic partnership); and(2)any lump sum
				paid on termination of the annuity is returned to the
				Fund.;(7)by striking
			 subsection (h) and inserting the following:(h)(1)Subject to paragraphs (2) through (5), a
				former spouse (or former domestic partner) of a deceased employee, Member,
				annuitant, or former Member who was separated from the service with title to a
				deferred annuity under section 8338(b) is entitled to a survivor annuity under
				this subsection, if and to the extent expressly provided for in an election
				under section 8339(j)(3), or in the terms of any decree of divorce or annulment
				or any court order or court-approved property settlement agreement incident to
				such decree.(2)(A)The annuity payable to a former spouse (or
				former domestic partner) under this subsection may not exceed the difference
				between—(i)the amount applicable in the case of
				such former spouse (or former domestic partner), as determined under
				subparagraph (B); and(ii)the amount of any annuity payable
				under this subsection to any other former spouse (or former domestic partner)
				of the employee, Member, or annuitant, based on an election previously made
				under section 8339(j)(3), or a court order previously issued.(B)The applicable amount, for purposes of
				subparagraph (A)(i) in the case of a former spouse (or former domestic
				partner), is the amount which would be applicable—(i)under subsection (b)(4)(A) in the case
				of a widow or widower (or surviving partner), if the deceased was an employee
				or Member who died after retirement;(ii)under subparagraph (A) of subsection
				(d) in the case of a widow or widower (or surviving partner), if the deceased
				was an employee or Member described in the first sentence of such subsection;
				or(iii)under subparagraph (A) of subsection (f) in
				the case of a surviving spouse (or surviving domestic partner), if the deceased
				was a Member described in the first sentence of such subsection.(3)The commencement and termination of an
				annuity payable under this subsection shall be governed by the terms of the
				applicable order, decree, agreement, or election, as the case may be, except
				that any such annuity—(A)shall not commence before—(i)the day after the employee, Member,
				or annuitant dies; or(ii)the first day of the second month
				beginning after the date on which the Office receives written notice of the
				order, decree, agreement, or election, as the case may be, together with such
				additional information or documentation as the Office may prescribe,whichever is later, and(B)shall terminate—(i)except as provided in subsection
				(k), in the case of an annuity computed by reference to clause (i) or (ii) of
				paragraph (2)(B), no later than the last day of the month before the former
				spouse remarries (or enters into a domestic partnership) (or former domestic
				partner enters into a subsequent domestic partnership or marries) before
				becoming 55 years of age or dies; or(ii)in the case of an annuity computed by
				reference to clause (iii) of such paragraph, no later than the last day of the
				month before the former spouse remarries (or enters into a domestic
				partnership) or dies (or the former domestic partner enters into a subsequent
				domestic partnership or marries or dies).(4)For purposes of this subchapter, a
				modification in a decree, order, agreement, or election referred to in
				paragraph (1) shall not be effective—(A)if such modification is made after the
				retirement or death of the employee or Member concerned, and(B)to the extent that such modification
				involves an annuity under this subsection.(5)For purposes of this subchapter, a
				decree, order, agreement, or election referred to in paragraph (1) shall not be
				effective, in the case of a former spouse (or former domestic partner), to the
				extent that it is inconsistent with any joint designation or waiver previously
				executed with respect to such former spouse (or former domestic partner) under
				section 8339(j)(1) or a similar prior provision of law.(6)Any payment under this subsection to
				a person bars recovery by any other person.(7)As used in this subsection,
				court means any court of any State, the District of Columbia, the
				Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, or the Virgin
				Islands, and any Indian
				court.;(8)by striking
			 subsection (i) and inserting the following:(i)The
				requirement in subsections (a)(1), (a)(2), and (a)(3) that the surviving spouse
				(or surviving domestic partner) of an employee or Member have been married to
				(or in a domestic partnership with, or a combination thereof) such employee or
				Member for not less than 9 months immediately before the death of the employee
				or Member in order to qualify as the widow or widower (or surviving partner) of
				such employee or Member shall be deemed satisfied in any case in which the
				employee or Member dies within the applicable 9-month period, if—(1)the death of
				the employee or Member was accidental; or(2)the surviving
				spouse (or surviving domestic partner) of such individual had been previously
				married to (or in a domestic partnership with) the individual that was
				subsequently dissolved (or terminated), and the aggregate time married (or in a
				domestic partnership) is not less than 9
				months.;
				and(9)by
			 redesignating subsection (k) as subsection (j) and amending such subsection to
			 read as follows:(j)(1)Subsections
				(b)(3)(B), (d)(ii), and (h)(3)(B)(i), to the extent that they provide for
				termination of a survivor annuity because of a subsequent entry into a marriage
				(or domestic partnership) before age 55, shall not apply if—(A)the widow, widower, or former
				spouse—(i)was married to the individual on
				whose service the survivor annuity is based for not less than 30 years;
				or(ii)was in a domestic partnership with
				the individual on whose service the survivor annuity is based immediately
				before marriage to such individual, and the combined duration of the domestic
				partnership and marriage was not less than 30 years; or(B)the surviving partner or former
				domestic partner—(i)was in a domestic partnership with
				the individual on whose service the survivor annuity is based for not less than
				30 years; or(ii)was married to the individual on
				whose service the survivor annuity is based immediately before entering into a
				domestic partnership with such individual, and the combined duration of the
				marriage and the domestic partnership was not less than 30 years.(2)A subsequent entry into a marriage
				(or domestic partnership) described in paragraph (1) shall not be taken into
				account for purposes of subparagraph (B) or (C) of section 8339(j)(5) or any
				other provision of this chapter which the Director of the Office of Personnel
				Management may by regulation identify in order to carry out the purposes of
				this
				subsection..206.Lump-sum benefits;
			 designation of beneficiary; order of precedenceSection 8342 is amended—(1)in subsection
			 (c)—(A)by inserting
			 (or surviving partner) after widow or widower;
			 and(B)by striking
			 stepchild. and inserting stepchild (or a child of a
			 domestic partner which child is not adopted by or otherwise a child of the
			 employee or Member).; and(2)in subsection
			 (j)—(A)in paragraph
			 (1)(A), by inserting (or the domestic partner, if any) after
			 the spouse, if any;(B)by inserting (or domestic
			 partner) after spouse each place it appears; and(C)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears.207.Alternative
			 forms of annuitiesSection
			 8343a is amended—(1)in subsection
			 (b)(2)—(A)(in the
			 material before subparagraph (A)), by inserting (or in a domestic
			 partnership) after married; and(B)in
			 subparagraph (B), by inserting (or surviving domestic partner)
			 after surviving spouse;(2)in subsection
			 (d)—(A)in paragraph
			 (1), by striking married, each place it appears and inserting
			 married (or in a domestic partnership),; and(B)in paragraph
			 (2), by striking former spouse, and inserting former
			 spouse (or former domestic partner),; and(3)in subsection
			 (e), by inserting (or in a domestic partnership) after
			 married.208.Administration;
			 regulationsSection
			 8347(n)(1)(D) is amended by striking their spouses, and their former
			 spouses and inserting their spouses (and domestic partners), and
			 their former spouses (and former domestic partners).209.Participation
			 in the Thrift Savings PlanSection 8351(b)(5) is amended—(1)in
			 subparagraphs (A), (B), and (C), by inserting (or domestic
			 partner) after spouse each place it appears;(2)in
			 subparagraph (B), by striking a married employee or Member and
			 inserting an employee or Member who is married (or in a domestic
			 partnership); and(3)in
			 subparagraph (D), by inserting (or domestic partner or former domestic
			 partner) after spouse or former spouse.IIIFederal
			 Employees’ Retirement SystemAGeneral
			 provisions301.DefinitionsSection 8401 is amended—(1)in paragraph
			 (12), by striking subparagraph (B) and inserting the following:(B)if the former
				spouse—(i)was married to
				such individual for not less than 9 months; or(ii)was in a
				domestic partnership with the individual immediately before a marriage to such
				individual, and the combined duration of the domestic partnership and marriage
				was not less than 9
				months;;(2)in paragraph
			 (36), by striking and at the end;(3)in paragraph
			 (37), by striking the period at the end and inserting a semicolon; and(4)by adding at
			 the end the following:(38)domestic
				partner and domestic partnership have the meanings given
				under section 2501; and(39)former
				domestic partner means a former domestic partner of an
				individual—(A)if such
				individual performed not less than 18 months of civilian service creditable
				under section 8411 as an employee or Member; and(B)if the former
				domestic partner—(i)was in a domestic
				partnership with such individual for not less than 9 months; or(ii)was married to
				the individual immediately before entering into a domestic partnership with
				such individual, and the combined duration of the marriage and domestic
				partnership was not less than 9
				months..BCreditable
			 service311.Creditable
			 serviceSection 8411 is
			 amended—(1)in subsection
			 (c)(4)(C)(ii), by inserting (or former domestic partner) after
			 former spouse;(2)in subsection
			 (l)(4)(B)(i), by inserting (or domestic partner) after
			 spouse; and(3)in subsection
			 (l)(5), by inserting (or domestic partner) after
			 spouse each place it appears.312.Survivor
			 reduction for a current spouse or a current domestic partner(a)In
			 generalSection 8416 is
			 amended—(1)in the
			 section heading, by inserting (or domestic partner) after
			 spouse;(2)in subsection
			 (a)—(A)by inserting
			 (or in a domestic partnership) after married each
			 place it appears;(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and(C)by inserting
			 (or domestic partner’s) after spouse’s each place
			 it appears;(3)by striking
			 subsection (b) and inserting the following:(b)(1)Upon entry into a
				subsequent marriage (or subsequent domestic partnership), a retired employee or
				Member who was married (or in a domestic partnership) at the time of
				retirement, including an employee or Member whose annuity was not reduced to
				provide a survivor annuity for the employee’s or Member’s spouse or former
				spouse (or domestic partner or former domestic partner) as of the time of
				retirement, may irrevocably elect during such marriage (or domestic
				partnership), in a signed writing received by the Office—(A)within 2 years after such entry into a
				subsequent marriage (or domestic partnership); or(B)if later, within 2 years after—(i)the death of or entry into a
				subsequent marriage (or domestic partnership) by any former spouse (or former
				domestic partner) of such employee or Member who was entitled to a survivor
				annuity under section 8445, or(ii)if there was more than 1 surviving former
				spouse (or surviving former domestic partner), the death of or entry into a
				subsequent marriage (or domestic partnership) by the last such surviving former
				spouse (or surviving former domestic partner),a reduction in the employee’s or Member’s annuity
				under section 8419(a) for the purpose of providing an annuity for such
				employee’s or Member’s spouse (or domestic partner) in the event such spouse
				(or domestic partner) survives the employee or Member.(2)The election and reduction shall be
				effective the first day of the second month after the election is received by
				the Office, but not less than 9 months after the date of the subsequent
				marriage (or entry into the subsequent domestic partnership).(3)An election to provide a survivor annuity
				to an individual under this subsection—(A)shall prospectively void any election
				made by the employee or Member under section 8420 with respect to such
				individual; or(B)shall, if an election was made by the
				employee or Member under section 8420 with respect to a different individual,
				prospectively void such election if appropriate written application is made by
				such employee or Member at the time of making the election under this
				subsection.(4)Any election under this subsection made by
				an employee or Member on behalf of an individual after the retirement of such
				employee or Member shall not be effective if—(A)the employee or Member was married to
				(or in a domestic partnership with) such individual at the time of retirement;
				and(B)the annuity rights of such individual
				based on the service of such employee or Member were then waived under
				subsection
				(a).;(4)in subsection
			 (c)—(A)by striking
			 the matter before paragraph (2) and inserting the following:(c)(1)An employee or
				Member who is unmarried (and not in a domestic partnership) at the time of
				retiring under this chapter and who later marries (or enters into a domestic
				partnership) may irrevocably elect, in a signed writing received by the
				Office—(A)within 2 years after such employee or
				Member marries (or enters into a domestic partnership); or(B)if later, within 2 years after—(i)the death of or entry into a
				subsequent remarriage (or entry into a subsequent domestic partnership or a
				marriage by any former domestic partner) by of any former spouse (or domestic
				partner) of such employee or Member who was entitled to a survivor annuity
				under section 8445,(ii)if more than 1 surviving former
				spouse (or surviving former domestic partner), the death of or entry into a
				subsequent marriage (or domestic partnership) by the last such surviving former
				spouse (or surviving former domestic partner),a reduction in the current annuity of the retired
				employee or Member, in accordance with section
				8419(a).;
				and(B)in paragraph
			 (2), by striking marriage. and inserting marriage (or
			 domestic partnership).; and(5)in subsection
			 (d)(1)—(A)by inserting
			 (or in a domestic partnership) after married;
			 and(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears.(b)Technical
			 and conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8416 and inserting the following:8416. Survivor reduction for a current
				spouse (or domestic
				partner)..313.Survivor
			 reduction for a former spouse or former domestic partner(a)In
			 generalSection 8417 is
			 amended—(1)in the
			 section heading, by inserting (or former domestic partner) after
			 former
			 spouse;(2)in subsection
			 (a), by inserting (or a former domestic partner) after
			 former spouse; and(3)in subsection
			 (b)—(A)in paragraph
			 (1), by inserting (or former domestic partner) after
			 former spouse each place it appears;(B)by amending
			 paragraph (2) to read as follows:(2)An election under this subsection shall be
				made at the time of retirement or, if the marriage is dissolved (or the
				domestic partnership is terminated) after the date of retirement, within 2
				years after the date on which the marriage of the former spouse to the employee
				or Member is so dissolved (or the domestic partnership of the former domestic
				partner with the employee or Member is so
				terminated).;
				and(C)in paragraph
			 (3)—(i)in
			 subparagraph (A)(ii), by inserting (or a surviving partner)
			 after a widow or widower; and(ii)by amending
			 subparagraph (B) to read as follows:(B)shall not be effective, in the case of
				an employee or Member who is then married (or in a domestic partnership),
				unless it is made with the spouse’s (or domestic partner’s) written
				consent..(b)Technical
			 and conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 8417 and inserting the following:8417. Survivor reduction for a former
				spouse (or former domestic
				partner)..314.Survivor
			 elections; deposit; offsetsSection 8418(b) is amended—(1)by inserting
			 (or domestic partnership) after marriage;
			 and(2)by striking
			 former spouse. inserting former spouse (or former
			 domestic partner)..315.Survivor
			 reductions; computationSection 8419 is amended—(1)in subsection
			 (a), by inserting (or domestic partner) after
			 spouse each place it appears; and(2)by amending
			 subsection (b) to read as follows:(b)(1)Any reduction in an
				annuity for the purpose of providing a survivor annuity for the current spouse
				(or current domestic partner) of a retired employee or Member shall be
				terminated for each full month—(A)after the death of the spouse (or
				domestic partner); or(B)after the dissolution of the spouse’s
				marriage to (or the termination of the domestic partner’s domestic partnership
				with) the employee or Member, except that an appropriate reduction shall be
				made thereafter if the spouse (or domestic partner) is entitled, as a former
				spouse (or former domestic partner), to a survivor annuity under section
				8445.(2)Any reduction in an annuity for the purpose
				of providing a survivor annuity for a former spouse (or former domestic
				partner) of a retired employee or Member shall be terminated for each full
				month after the former spouse remarries (or enters into a domestic partnership)
				(or the former domestic partner enters into a subsequent domestic partnership
				or marries) before reaching age 55 or dies. This reduction shall be replaced by
				appropriate reductions under subsection (a) if the retired employee or Member
				has—(A)another former spouse (or former
				domestic partner) who is entitled to a survivor annuity under section
				8445;(B)a
				current spouse to whom the employee or Member was married (or a current
				domestic partner with whom the employee or Member was in a domestic
				partnership) at the time of retirement and with respect to whom a survivor
				annuity was not waived under section 8416(a) or, if waived, with respect to
				whom an election under section 8416(d) has been made; or(C)a
				current spouse whom the employee or Member married (or current domestic partner
				with whom the employee or Member entered into a domestic partnership) after
				retirement and with respect to whom an election has been made under subsection
				(b) or (c) of section
				8416..316.Insurable
			 interest reductionsSection
			 8420 is amended—(1)in subsection
			 (b)(1)—(A)by striking
			 married employee or Member and inserting employee or
			 Member who is married (or in a domestic partnership); and(B)by inserting
			 (or domestic partner) after spouse each place it
			 appears; and(2)in subsection
			 (b)(2), by inserting (or former domestic partner) after
			 former spouse.317.Alternative
			 forms of annuitiesSection
			 8420a is amended—(1)in subsection
			 (b)(2)—(A)in the matter
			 before subparagraph (A), by inserting (or in a domestic
			 partnership) after married; and(B)in
			 subparagraph (B), by striking surviving spouse. inserting
			 surviving spouse (or surviving domestic partner).;(2)in subsection
			 (d)—(A)in paragraph
			 (1), by striking married, inserting married (or in a
			 domestic partnership), and(B)in paragraph (2), by inserting (or
			 former domestic partner) after former spouse each place
			 it appears; and(3)in subsection
			 (e), by inserting (or in a domestic partnership) after
			 married.318.Lump-sum
			 benefits; designation of beneficiary; order of precedenceSection 8424 is amended—(1)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by striking the spouse, if any, and any former
			 spouse and inserting any spouse or former spouse (and any
			 domestic partner or former domestic partner); and(ii)in
			 subparagraph (B), by striking spouse or former spouse each place
			 it appears and inserting spouse or former spouse (or domestic partner or
			 former domestic partner); and(B)in paragraph
			 (2), by striking spouse or former spouse each place it appears
			 and inserting spouse or former spouse (or domestic partner or former
			 domestic partner); and(2)in subsection
			 (d)—(A)by striking
			 widow or widower and inserting widow or widower (or
			 surviving partner); and(B)by striking
			 “stepchild.” and inserting stepchild (or a child of a domestic partner
			 which child is not adopted by or otherwise a child of the employee or
			 Member)..CThrift
			 Savings Plan321.Benefits
			 and election of benefitsSection 8433(e) is amended by striking
			 paragraph (2) and inserting the following:(2)Notwithstanding
				section 8424(d), if an employee, Member, former employee, or former Member dies
				and has designated as sole or partial beneficiary his or her spouse (or
				domestic partner) at the time of death, or, if an employee, Member, former
				employee, or former Member, dies with no designated beneficiary and is survived
				by a spouse (or domestic partner), the spouse (or domestic partner) may
				maintain the portion of the employee's or Member's account to which the spouse
				(or domestic partner) is entitled in accordance with the following
				terms:(A)Subject to
				the limitations of subparagraph (B), the spouse (or domestic partner) shall
				have the same withdrawal options under subsection (b) as the employee or Member
				were the employee or Member living.(B)The spouse
				(or domestic partner) may not make withdrawals under subsection (g) or
				(h).(C)The spouse
				(or domestic partner) may not make contributions or transfers to the
				account.(D)The account
				shall be disbursed upon the death of the surviving spouse (or surviving
				domestic partner). A beneficiary or surviving spouse (or surviving domestic
				partner) of a deceased spouse (or domestic partner) who has inherited an
				account is ineligible to maintain the inherited spousal
				account..322.Annuities:
			 methods of payment; election; purchaseSection 8434(a)(2) is amended—(1)in
			 subparagraph (B), by inserting (or domestic partner) after
			 spouse; and(2)in
			 subparagraph (E)(i), by inserting (or former domestic partner)
			 after former spouse.323.Protections
			 for spouses, domestic partners, former spouses, and former domestic
			 partners(a)In
			 generalSection 8435 is
			 amended—(1)in the
			 section heading, by inserting (and domestic partners and former domestic
			 partners) after spouses and former spouses;(2)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by striking A married employee or Member (or former
			 employee or Member) each place it appears and inserting An
			 employee or Member, or former employee or former Member, who is married (or in
			 a domestic partnership); and(ii)in
			 subparagraph (B), by inserting (or domestic partner) after
			 spouse each place it appears; and(B)in paragraph
			 (2), by inserting (or domestic partner’s) after
			 spouse’s each place it appears;(3)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)by inserting
			 (or surviving domestic partner) after surviving
			 spouse each place it appears; and(ii)by inserting
			 (or in a domestic partnership) after married;
			 and(B)in paragraph
			 (2)(A), by inserting (or domestic partner) after
			 spouse;(4)in subsection
			 (d)—(A)in paragraph
			 (1), by inserting (or former domestic partner) after
			 former spouse the first two places it appears;(B)in paragraphs
			 (3) through (6), by inserting (or former domestic partner) after
			 former spouse each place it appears;(C)in paragraph
			 (3)(B), by inserting (or former domestic partners) after
			 former spouses; and(D)in paragraph
			 (3)(A), by inserting (or surviving domestic partner) after
			 surviving spouse;(5)in subsection
			 (e)(1)—(A)by striking
			 the matter before subparagraph (B) and inserting the following:(e)(1)(A)A loan or withdrawal under subsection (g)
				or (h) of section 8433 may be made to an employee or Member who is married (or
				in a domestic partnership) only if the employee's or Member’s spouse (or
				domestic partner) consents to such loan or withdrawal in
				writing.;
				and(B)in
			 subparagraph (C), by inserting (or domestic partner’s) after
			 spouse’s each place it appears; and(6)in subsection
			 (g), by inserting (or domestic partner or former domestic
			 partner) after spouse or former spouse.(b)Technical
			 and conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8435 and inserting the
			 following:8435. Protections for spouses and former
				spouses (and domestic partners and former domestic
				partners)..324.Justices
			 and judgesSection 8440a(b)(6)
			 is amended by inserting (or domestic partners) after
			 spouses.DSurvivor
			 annuities331.DefinitionsSection 8441 is amended—(1)by striking
			 paragraphs (1) and (2) and inserting the following:(1)widow
				means the surviving wife of an employee or Member who—(A)was married to
				such employee or Member for not less than 9 months immediately before the death
				of such employee or Member;(B)was married to
				such employee or Member immediately before the death of such employee or
				Member, was in a domestic partnership with such employee or Member immediately
				before the marriage to such employee or Member, and the combined duration of
				the domestic partnership and marriage was not less than 9 months; or(C)is the mother of
				issue by that marriage;(2)widower
				means the surviving husband of an employee or Member who—(A)was married to
				the employee or Member for not less than 9 months immediately before the death
				of the employee or Member;(B)was married to
				such employee or Member immediately before the death of such employee or
				Member, was in a domestic partnership with the employee or Member immediately
				before the marriage to such employee or Member, and the combined duration of
				the domestic partnership and marriage was not less than 9 months; or(C)is the father of
				issue in that
				marriage;;(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by
			 inserting after paragraph (2) the following:(3)the term surviving partner
				means the surviving domestic partner of an employee, Member, or annuitant, or
				of a former employee or Member, who—(A)was in a domestic partnership with such
				employee, Member, or annuitant, or former employee or Member, for not less than
				9 months immediately before the death of such employee, Member, or annuitant,
				or former employee or Member; or(B)satisfies
				such other requirements, based on parenthood and the domestic partnership, as
				the Director of the Office of Personnel Management shall by regulation
				prescribe based on the definition of a widow or widower under paragraphs (1)(B)
				and (2)(B) of this section; and;
				and(3)in paragraph
			 (5) (as so redesignated by paragraph (1))—(A)in
			 subparagraph (A)—(i)by striking
			 an unmarried dependent child and inserting a dependent
			 child who is unmarried (and not in a domestic partnership);(ii)in clause
			 (ii), by striking stepchild but only if the stepchild and
			 inserting stepchild (or child of the domestic partner not adopted by or
			 otherwise the child of the employee or Member) but only if the stepchild (or
			 the child of the domestic partner); and(iii)in clause
			 (iv), by inserting (or surviving partner) after widow or
			 widower; and(B)in
			 subparagraphs (B) and (C), by striking unmarried dependent child
			 each place that term appears and inserting dependent child who is
			 unmarried (and not in a domestic partnership).332.Rights of
			 a widow, widower, or surviving partner(a)In
			 generalSection 8442 is
			 amended—(1)in the
			 section heading, by inserting (or surviving partner) after
			 widow or
			 widower;(2)in subsection
			 (a)—(A)by inserting
			 (or surviving partner) after widow or widower
			 each place it appears;(B)by inserting
			 (or entry into a domestic partnership) after
			 marriage; and(C)by inserting
			 (or domestic partner) after spouse each place it
			 appears;(3)in subsection
			 (b), by inserting (or surviving partner) after widow or
			 widower each place it appears;(4)in subsection
			 (c)—(A)in the matter
			 in paragraph (1) before subparagraph (A) thereof, by inserting (or a
			 surviving partner with whom in a domestic partnership) after
			 widow or widower to whom married; and(B)by striking
			 widow or widower each place it appears (other than where amended
			 by subparagraph (A)) and inserting widow or widower (or surviving
			 partner);(5)in subsection
			 (d)—(A)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner);(B)in paragraph
			 (1)(B), by inserting (or enters into a domestic partnership) (or in the
			 case of a surviving partner, enters into a subsequent domestic partnership or
			 marries) after remarries;(C)in paragraph
			 (2)—(i)by striking
			 remarriage before and inserting subsequent entry into a
			 marriage (or domestic partnership) before;(ii)by striking
			 remarriage is dissolved by death, divorce, or annulment, and
			 inserting subsequent marriage is dissolved by death, divorce, annulment
			 (or subsequent domestic partnership is terminated),; and(iii)in
			 subparagraph (A), by striking remarriage; and inserting
			 subsequent marriage (or domestic partnership);; and(D)in paragraph
			 (3)—(i)by striking
			 “remarriage” and inserting “subsequent entry into a marriage (or domestic
			 partnership)”; and(ii)by inserting
			 (or in a domestic partnership for not less than 30 years with)
			 after married for at least 30 years to;(6)in subsection
			 (e)—(A)in the matter
			 preceding paragraph (1)—(i)by
			 striking paragraphs (1)(A) and (2)(A) and inserting
			 paragraphs (1), (2), and (3);(ii)by inserting
			 (or surviving partner) after widow or widower
			 each place it appears; and(iii)by
			 inserting (or in a domestic partnership with) after been
			 married to; and(B)by amending
			 paragraph (2) to read as follows:(2)the surviving
				spouse of such individual had been previously married to such individual and
				subsequently divorced (or the surviving partner of such individual had been
				previously in a domestic partnership with such individual which domestic
				partnership was subsequently terminated), and the time married (or in a
				domestic partnership, or combination thereof) is not less than 9
				months.;(7)in subsection
			 (g), by striking widow or widower and inserting widow or
			 widower (or surviving partner) each place it appears; and(8)in subsection
			 (h)—(A)by striking
			 widow or widower each place it appears and inserting
			 widow or widower (or surviving partner); and(B)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears.(b)Technical
			 and conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8442 and inserting the
			 following:8442. Rights of a widow or widower (or
				surviving
				partner)..333.Rights of
			 a childSection 8443(b) is
			 amended by striking subparagraph (E) and the matter following that subparagraph
			 and inserting the following:(E)dies or
				marries (or enters into a domestic partnership);whichever
				occurs first. On the death of the surviving wife or husband (or surviving
				domestic partner), or former wife or husband (or former domestic partner), or
				termination of the annuity of a child, the annuity of any other child or
				children shall be recomputed and paid as though the wife or husband (or
				domestic partner), former wife or husband (or former domestic partner), or
				child had not survived the annuitant, employee, or Member. If the annuity of a
				child under this subchapter terminates under subparagraph (E) because of
				marriage (or domestic partnership), then, if such marriage (or domestic
				partnership) ends, such annuity shall resume on the first day of the month in
				which it ends, but only if any lump sum paid is returned to the Fund, and that
				individual is not otherwise ineligible for such
				annuity..334.Rights of
			 a former spouse or former domestic partner(a)In
			 generalSection 8445 is
			 amended—(1)in the
			 section heading, by inserting (or former domestic partner) after
			 former
			 spouse;(2)in subsection
			 (a), by inserting (or former domestic partner) after
			 former spouse;(3)in subsection
			 (b)—(A)by inserting
			 (or former domestic partner) after former spouse
			 each place it appears; and(B)by inserting
			 (or surviving partner) after widow or
			 widower;(4)in subsection
			 (c)(2), by inserting “(or enters into a domestic partnership) (or the former
			 domestic partner enters into a subsequent domestic partnership or marries)”
			 after “remarries”;(5)in subsection
			 (e), by inserting (or former domestic partner) after
			 former spouse each place it appears; and(6)by amending
			 subsection (h) to read as follows:(h)(1)Subsection (c)(2),
				to the extent that it provides for termination of a survivor annuity because of
				a subsequent entry into a marriage (or domestic partnership) before age 55,
				shall not apply if—(A)the former spouse—(i)was married to the individual on
				whose service the survivor annuity is based for not less than 30 years;
				or(ii)was in a domestic partnership with
				the individual on whose service the survivor annuity is based immediately
				before marriage to such individual, and the combined duration of the domestic
				partnership and marriage was not less than 30 years; or(B)the former domestic partner—(i)was in a domestic partnership with
				the individual on whose service the survivor annuity is based for not less than
				30 years; or(ii)was married the individual on
				whose service the survivor annuity is based immediately before entering into a
				domestic partnership with such individual, and the combined duration of the
				marriage and the domestic partnership was not less than 30 years.(2)A subsequent entry into a marriage
				(or domestic partnership) described in paragraph (1) shall not be taken into
				account for purposes of section 8419(b)(1)(B) or any other provision of this
				chapter which the Director may by regulation identify in order to carry out the
				purposes of this
				subsection..(b)Technical
			 and conforming amendmentThe table of sections for chapter 84 is
			 amended by striking the item relating to section 8445 and inserting the
			 following:8445. Rights of a former spouse (or former
				domestic
				partner)..EGeneral
			 administrative provisions341.Authority
			 of the Office of Personnel ManagementSection 8461(j)(1)(D) is amended by striking
			 such employees, their spouses, their former spouses, and their
			 survivors and inserting such employees and their spouses (and
			 domestic partners), former spouses (and former domestic partners), and
			 survivors.342.Cost-of-living
			 adjustmentsSection 8462(c) is
			 amended—(1)in paragraph
			 (2), by striking survivor (other than a widow or widower whose annuity
			 is computed under section 8442(g) or a child under section 8443) and
			 inserting the following: survivor, other than a widow or widower (or
			 surviving partner) whose annuity is computed under section 8442(g) or a child
			 under section 8443,;(2)in paragraph
			 (4) (in the matter before subparagraph (A)), by inserting (or surviving
			 partner) after widow or widower; and(3)in paragraph
			 (4)(B)(i), by inserting (or surviving partner’s) after
			 widow’s or widower’s.FFederal
			 Retirement Thrift Investment Management System351.Fiduciary
			 responsibilities; liability and penaltiesSection 8477(a)(4)(F) is amended to read as
			 follows:(F)a spouse (or
				domestic partner), sibling, ancestor, lineal descendant, or spouse (or domestic
				partner) of a lineal descendant of a person described in subparagraph (A), (B),
				or
				(D);.IVInsurance
			 benefits401.Life
			 insurance(a)In
			 generalChapter 87 is
			 amended—(1)in section
			 8701(d)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by inserting (or domestic partner) after
			 spouse; and(ii)in
			 subparagraph (B), by striking stepchild or foster child (but only if the
			 stepchild and inserting stepchild (or child of the domestic
			 partner of the individual not adopted by or otherwise the child of the
			 individual) or foster child (but only if the stepchild (or the child of the
			 domestic partner); and(B)by adding at
			 the end the following:(3)For the
				purpose of this subsection, domestic partner has the meaning given
				under section
				2501.;(2)in section
			 8705(a), by inserting (or surviving domestic partner) after
			 widow or widower; and(3)in section
			 8714c(b)(1)(A), by striking spouse; and inserting spouse
			 (or domestic partner);.(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.402.Health
			 insurance(a)DefinitionsSection 8901 is amended—(1)in paragraph
			 (5)—(A)in the matter
			 before subparagraph (A)—(i)by inserting
			 (or domestic partner) after spouse; and(ii)by striking
			 an unmarried dependent child and inserting a dependent
			 child who is unmarried (and not in a domestic partnership) and
			 is;(B)in
			 subparagraph (B), by inserting (or a child of the domestic partner not
			 adopted by or otherwise the child of the employee or annuitant) after
			 stepchild; and(C)in the matter
			 following subparagraph (B), by striking an unmarried dependent child
			 regardless of age and inserting a dependent child regardless of
			 age who is unmarried (and not in a domestic partnership);(2)in paragraph
			 (8)(B), by striking or former spouses, and inserting
			 former spouses (or former domestic partners),;(3)in paragraph
			 (10)—(A)in
			 subparagraph (A), by inserting (or entered into a domestic
			 partnership) after remarried; and(B)by striking
			 and at the end;(4)by
			 redesignating paragraph (11) as paragraph (12), and by inserting after
			 paragraph (10) the following:(11)former
				domestic partner means a former domestic partner of an employee, former
				employee, or annuitant—(A)who has not
				entered into another domestic partnership (or married) before age 55 after the
				domestic partnership to the employee, former employee, or annuitant was
				terminated;(B)who was
				enrolled in an approved health benefits plan under this chapter as a family
				member at any time during the 18-month period before the date of the
				termination of the domestic partnership to the employee, former employee, or
				annuitant; and(C)(i)who is receiving
				any portion of a survivor annuity under section 8341(h) or 8445 (or benefits
				similar to either of the aforementioned annuity benefits under a retirement
				system for Government employees other than the Civil Service Retirement System
				or the Federal Employees’ Retirement System);(ii)for whom an election has been made
				under section 8339(j)(3) or 8417(b) (or similar provision of law); or(iii)who is otherwise entitled to an
				annuity or any portion of an annuity as a former domestic partner under a
				retirement system for Government employees,except
				that such term shall not include any such former domestic partner of a former
				employee whose domestic partnership was terminated after the former employee’s
				separation from the service (other than by
				retirement).;
				(5)by striking
			 the period at the end of paragraph (12) (as redesignated) and inserting
			 ; and; and(6)by adding at
			 the end the following:(13)domestic
				partner and domestic partnership have the meanings given
				under section
				2501..(b)Contracting
			 authoritySection 8902 is amended in subsections (g), (j), and
			 (k)(1), by striking former spouse, each place it appears and
			 inserting former spouse (or former domestic partner),.(c)Debarment
			 and other sanctionsSection 8902a(a)(1)(B) is amended by
			 inserting (or former domestic partner) after or former
			 spouse.(d)Health
			 benefits plansSection 8903(1) is amended—(1)by striking
			 former spouses, and inserting former spouses (or former
			 domestic partners),; and(2)by striking
			 “former spouse,” and inserting “former spouse (or former domestic
			 partner),”.(e)Election of
			 coverageSection 8905 is amended—(1)in subsection
			 (c), by adding at the end the following:(3)The Office shall prescribe regulations to
				ensure that, in the administration of this subsection, parity of treatment is
				afforded—(A)to former spouses and former domestic
				partners; and(B)to the children of a marriage that has
				been dissolved and the children of a domestic partnership that has been
				terminated.;(2)in subsection
			 (e)—(A)by inserting
			 (or domestic partner) after has a spouse;
			 and(B)by striking
			 either spouse, and inserting either spouse (or either
			 domestic partner, as the case may be),; and(3)in
			 subsections (f) and (g), by striking former spouse, each place
			 it appears and inserting former spouse (or former domestic
			 partner),.(f)Continued
			 coverageSection 8905a is amended by adding at the end the
			 following:(g)The Office shall prescribe regulations to
				ensure that, in the administration of this section, parity of treatment is
				afforded—(1)to former
				spouses (and former domestic partners); and(2)to the children of a marriage that has been
				dissolved (and the children of a domestic partnership that has been
				terminated)..(g)Coverage of
			 restored employees and survivor or disability annuitantsSection
			 8908(b) is amended by striking “remarriage and is later restored” and inserting
			 having entered into a subsequent marriage (or domestic partnership) and
			 is later restored (or a surviving domestic partner whose survivor annuity under
			 this title was terminated because of having entered into a subsequent domestic
			 partnership or a marriage and is later restored).(h)Employees
			 health benefits fundSection 8909(d) is amended by striking
			 former spouse, each place it appears and inserting former
			 spouse (or former domestic partner),.(i)RegulationsSection
			 8913(c) is amended—(1)by inserting
			 (and former domestic partners) after and former
			 spouses; and(2)by inserting
			 (or former domestic partner) after or former
			 spouse.(j)Contract
			 requirements; Federal court jurisdiction(1)Contracts for
			 health benefits plansSection
			 8902 is amended—(A)in subsection
			 (j), as amended by subsection (b) of this section—(i)by
			 inserting (1) after (j); and(ii)by
			 adding at the end the following:(2)Each contract
				under this chapter may require the carrier to obtain recovery of funds through
				reimbursement or subrogation with respect to benefits provided to or for an
				individual covered under this chapter.;
				and(B)in subsection
			 (m)(1), by striking the sentence after (1) and inserting
			 The provisions of this chapter and, by operation of this chapter, the
			 terms of any contract established under this chapter shall supersede and
			 preempt any State or local law, or any regulation issued thereunder, insofar as
			 those provisions or terms relate to health insurance or any plan. This
			 paragraph does not apply with respect to State tax or statutory
			 reserves..(2)Jurisdiction of
			 courtsChapter 89 is amended by striking section 8912 and
			 inserting the following:8912.Jurisdiction
				of courtsThe district courts
				of the United States shall have exclusive jurisdiction of any civil action or
				claim founded on this chapter, except for a civil action or claim against the
				United States within the exclusive jurisdiction of the United States Court of
				Federal Claims under section 1491 of title 28 or chapter 71 of title
				41..(k)Effective
			 date(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to contract years beginning after the
			 end of the 6-month period beginning on the date of enactment of this
			 Act.(2)Federal court
			 jurisdiction over the Federal Employees Health benefits
			 ProgramThe amendments made by subsection (j) shall—(A)take effect on
			 the date of enactment of this Act; and(B)apply with
			 respect to any civil action or claim pending or filed on or after the date of
			 enactment of this Act that relates to any injury or illness occurring before,
			 on, or after the date of enactment of this Act.403.Enhanced
			 dental benefits(a)In
			 generalChapter 89A is
			 amended—(1)in section
			 8956(a)—(A)by inserting
			 or domestic partner after a spouse; and(B)by striking
			 either spouse, and inserting either spouse (or either
			 domestic partner, as the case may be),; and(2)in section
			 8957, by striking surviving spouse, and inserting
			 surviving spouse (or surviving domestic partner),.(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.404.Enhanced
			 vision benefits(a)In
			 generalChapter 89B is
			 amended—(1)in section
			 8986(a)—(A)by inserting
			 (or domestic partner) after a spouse; and(B)by striking
			 either spouse, and inserting either spouse (or either
			 domestic partner, as the case may be),; and(2)in section
			 8987, by striking surviving spouse, and inserting
			 surviving spouse (or surviving domestic partner),.(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to contract years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.405.Long-term
			 care insurance(a)In
			 generalChapter 90 is
			 amended—(1)in section
			 9001(5), by redesignating subparagraph (D) as subparagraph (E) and by inserting
			 after subparagraph (C) the following:(D)(i)a domestic partner
				(as that term is defined in section 2501) of an individual described in
				paragraph (1), (2), (3), or (4);(ii)a child (including an adopted
				child, a stepchild, or, to the extent the Office of Personnel Management by
				regulation provides, a foster child) of a domestic partner referred to in
				clause (i), if such child is not less than 18 years of age; and(iii)a parent of a domestic partner of
				an individual referred to in paragraph (1) or
				(3).;
				and(2)in section
			 9002(e)(2)—(A)in the
			 heading, by striking Spousal parity and inserting the
			 following: Parity for
			 spouse (or domestic partner); and(B)by inserting
			 (or domestic partner) after spouse.(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to calendar years beginning after the end of the 6-month period beginning on
			 the date of the enactment of this Act.VTravel,
			 transportation, and subsistence501.Reimbursement
			 for taxes incurred on money received for travel expenses(a)In
			 generalSection 5706c is
			 amended—(1)in subsection
			 (a), by striking (if filing jointly), and inserting (if
			 filing jointly) (or by an employee and such employee’s domestic partner (as
			 that term is defined under section 2501), if joint filing is allowed and they
			 file jointly),; and(2)in subsection
			 (b), by striking employee and spouse, as the case may be, and
			 inserting employee and spouse (or domestic partner), as the case may
			 be.(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.502.DefinitionSection 5721 is amended—(1)in paragraph
			 (6), by striking and at the end;(2)in paragraph
			 (7), by striking the period and inserting ; and; and(3)by adding at
			 the end the following:(8)domestic
				partner has the meaning given under section
				2501..503.Relocation
			 expenses of employees transferred or reemployed(a)In
			 generalSection
			 5724a(b)(1)(A) is amended by striking employee’s spouse and
			 inserting employee’s spouse (or domestic partner).(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to expenses incurred after the end of the 6-month period beginning on the date
			 of the enactment of this Act.504.Taxes on
			 reimbursements for travel, transportation, and relocation expenses of employees
			 transferred(a)In
			 generalSection 5724b(a) is
			 amended—(1)by striking “(if filing jointly),” and
			 inserting “(if filing jointly) (or by an employee and the employee's domestic
			 partner, if joint filing by them is allowed and if they file jointly),”;
			 and(2)by striking
			 employee and spouse, as the case may be, and inserting
			 employee and spouse (or domestic partner), as the case may
			 be.(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to taxable years beginning after the end of the 6-month period beginning on the
			 date of the enactment of this Act.505.Relocation
			 expenses of an employee who is performing an extended assignment(a)In
			 generalSection 5737(a)(4) is
			 amended by inserting (or domestic partner) after employee
			 and spouse.(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to expenses incurred after the end of the
			 6-month period beginning on the date of the enactment of this Act.506.Transportation
			 of family members incident to repatriation of employees held
			 captiveSection 5760(c) is
			 amended by striking the period at the end and inserting , and includes
			 the domestic partner (as defined under section 2501) of an employee described
			 in subsection (b)..507.Regulations
			 to include domestic partners(a)In
			 generalChapter 57 is amended by adding after section 5761 the
			 following:5762.Regulations
				to include domestic partnersRegulations prescribed under, or to
				administer provisions of, this chapter shall include a domestic partner (as
				defined under section 2501) within the meaning of the terms immediate
				family and
				dependent..(b)Technical
			 and conforming amendmentThe table of sections for chapter 57 is
			 amended by adding after the item relating to section 5761 the following:5762. Regulations to include domestic
				partners..VICompensation
			 for work injuries601.DefinitionsSection 8101 is amended—(1)by striking
			 paragraph (6) and inserting the following:(6)widow
				means the wife living with or dependent for support on the decedent at the time
				of the death of the decedent, or living apart for reasonable cause or because
				of desertion by the
				decedent;;(2)in paragraph (8),
			 by striking married brothers or married sisters; and inserting
			 any brother or sister who is married (or is in a domestic
			 partnership);;(3)in paragraph
			 (9)—(A)by inserting
			 (or children of the employee’s domestic partner not adopted by or
			 otherwise the children of the employee) after
			 stepchildren; and(B)by striking
			 “married children” and inserting any child who is married (or in a
			 domestic partnership);(4)by striking
			 paragraph (11) and inserting the following:(11)widower
				means the husband living with or dependent for support on the decedent at the
				time of the death of the decedent, or living apart for reasonable cause or
				because of desertion by the
				decedent;;(5)in paragraph
			 (18), by striking and at the end;(6)in paragraph
			 (19), by striking and at the end;(7)in paragraph
			 (20), by striking the period and inserting a semicolon; and(8)by adding at
			 the end the following:(21)the term
				covered state means a State, foreign country, or political
				subdivision of a foreign country in which a marriage between 2 individuals of
				the same sex is recognized under the law of that State, country, or political
				subdivision; and(22)domestic
				partner means an individual who is in a domestic partnership with
				another individual, as determined by the Secretary of Labor for purposes of
				this subchapter under regulations issued by the Secretary, in consultation with
				the Director of the Office of Personnel Management—(A)who are of
				the same sex;(B)not less than
				1 of whom is an employee or an individual otherwise eligible for coverage under
				this subchapter (or any application or extension thereof) based on such
				individual’s employment or other service;(C)(i)who are in a
				committed domestic-partnership relationship with each other satisfying the
				conditions in clauses (ii), (iii), and (iv) and intend to remain so
				indefinitely;(ii)who have a common residence and
				intend to continue to do so (or would have a common residence, but are
				prevented from doing so because of such reasons as an assignment abroad or
				other employment-related factors, financial considerations, family
				responsibilities or other such reasons);(iii)who share responsibility for a
				significant measure of each other’s welfare and financial obligations;
				and(iv)neither of whom is married to or
				in a domestic partnership with anyone except each other;(D)who are not
				less than 18 years of age and mentally competent to consent to a
				contract;(E)who are not
				related to each other by blood in a way that would prohibit legal marriage
				between individuals otherwise eligible to marry in the jurisdiction (or, if
				applicable, in any jurisdiction) in which the individuals have a common
				residence; and(F)on the date on
				which the employee is injured or dies, or, for purposes of section 8110, the
				date on which the augmented compensation is to be provided, neither of whom has
				resided in a covered state for more than 6 months;(23)the term
				State means each of the several States, the District of Columbia,
				the Commonwealth of Puerto Rico, or any other territory or possession of the
				United States; and(24)surviving
				partner means the domestic partner in a domestic partnership with the
				decedent at the time of his or her
				death..602.Death
			 gratuity for injuries incurred in connection with employee’s service with an
			 Armed ForceSection 8102a(d)
			 is amended—(1)in paragraph
			 (1)(A), by striking surviving spouse. and inserting
			 surviving spouse (or surviving partner).;(2)in paragraph
			 (2)(C), by inserting (or children of the employee’s domestic partner not
			 adopted by or otherwise the children of the employee) after
			 stepchildren; and(3)by striking
			 paragraph (6) and inserting the following:(6)If a person
				covered by this section has a spouse (or a domestic partner), but designates a
				person other than the spouse (or domestic partner) to receive all or a portion
				of the amount payable under this section, the head of the agency, or other
				entity, in which that person is employed shall provide notice of the
				designation to the spouse (or the domestic
				partner)..603.Beneficiaries
			 of awards unpaid at death; order of precedenceSection 8109(a)(3)(D) is amended—(1)in clause
			 (i), by striking the widow or widower. and inserting the
			 widow or widower (or the surviving partner).;(2)in clause
			 (ii)—(A)by inserting
			 (or a surviving partner) after a widow or
			 widower; and(B)by inserting
			 (or the surviving partner) after the widow or
			 widower; and(3)in clause
			 (iii), by striking no widow or widower, and inserting no
			 widow or widower (and no surviving partner),.604.Augmented
			 compensation for dependentsSection 8110(a) is amended—(1)in paragraph
			 (3)—(A)by striking
			 an unmarried child and inserting a child who is unmarried
			 (and not in a domestic partnership); and(B)by striking
			 and at the end;(2)in paragraph
			 (4), by striking the period and inserting ; and;(3)by inserting
			 after paragraph (4) the following:(5)a domestic
				partner, if—(A)he or she is
				a member of the same household as the employee;(B)he or she is
				receiving regular contributions from the employee for his or her support;
				or(C)the employee
				has been ordered by a court to contribute to his or her
				support.;
				and(4)in the last
			 sentence, by striking “he marries.” and inserting “he marries (or enters into a
			 domestic partnership).”.605.Limitations
			 on right to receive compensationSection 8116(c) is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.606.Compensation
			 in case of deathSection 8133
			 is amended—(1)in subsection
			 (a)—(A)in paragraphs
			 (1) and (2), by striking the widow or widower, and inserting
			 the widow or widower (or the surviving partner),;(B)in paragraph
			 (2), by inserting (or the surviving partner) after for
			 the widow or widower;(C)in paragraph
			 (3), by striking no widow or widower, and inserting no
			 widow or widower (and no surviving partner),; and(D)in paragraphs
			 (4) and (5), by striking “widower,” and inserting “widower (or surviving
			 partner),” each place it appears; and(2)in subsection
			 (b)—(A)by amending
			 paragraph (1) to read as follows:(1)a widow or widower dies or remarries (or
				enters into a domestic partnership) (or a surviving partner dies or enters into
				a subsequent domestic partnership or marries) before reaching age
				55;;(B)in paragraphs
			 (2) and (3), by striking marries, each place that term appears
			 and inserting marries (or enters into a domestic partnership),;
			 and(C)in the matter
			 following paragraph (3)—(i)in the first
			 sentence, by striking marries. and inserting marries (or
			 enters into a domestic partnership).; and(ii)in the
			 second sentence, by inserting (or domestic partner) (or a surviving
			 partner who has entitlements to benefits under this title derived from more
			 than 1 domestic partner or spouse) after husband or
			 wife.607.Lump-sum
			 paymentSection 8135 is
			 amended—(1)in subsection
			 (a), by inserting (or surviving partner) after widow or
			 widower; and(2)by striking
			 subsection (b) and inserting the following:(b)A widow or widower on remarriage (or on
				entry into a domestic partnership) before reaching age 55 (or a surviving
				partner on entry into a subsequent domestic partnership or on marriage before
				age 55) who is entitled to compensation under section 8133 of this title, shall
				be paid a lump sum equal to 24 times the monthly compensation payment
				(excluding compensation on account of another individual) to which that
				individual was entitled immediately before the remarriage (or entry into a
				domestic partnership) (or, in the case of a surviving partner, immediately
				before entry into the subsequent domestic partnership or the
				marriage)..
				608.Employees
			 of nonappropriated fund instrumentalities(a)In
			 generalSection 8171 is
			 amended by adding at the end the following:(e)(1)For the purpose of
				this section—(A)the term covered state
				means a State, foreign country, or political subdivision of a foreign country
				in which a marriage between 2 individuals of the same sex is recognized under
				the law of that State, country, or political subdivision;(B)the term domestic partner
				means an individual who is in a domestic partnership with another individual,
				as determined by the Secretary of Labor for purposes of this subchapter under
				regulations issued by the Secretary, in consultation with the Director of the
				Office of Personnel Management—(i)who are of the same sex;(ii)not less than 1 of whom is an
				employee or an individual otherwise eligible for coverage under this subchapter
				(or any application or extension thereof) based on such individual’s employment
				or other service;(iii)(I)who are in a
				committed domestic-partnership relationship with each other satisfying the
				conditions in subclauses (II), (III), and (IV) and intend to remain so
				indefinitely;(II)who have a common residence and
				intend to continue to do so (or would have a common residence, but are
				prevented from doing so because of such reasons as an assignment abroad or
				other employment-related factors, financial considerations, family
				responsibilities or other such reasons);(III)who share responsibility for a
				significant measure of each other’s welfare and financial obligations;
				and(IV)neither of whom is married to or
				in a domestic partnership with anyone except each other;(iv)who are not less than 18 years of
				age and mentally competent to consent to a contract;(v)who are not related to each other
				by blood in a way that would prohibit legal marriage between individuals
				otherwise eligible to marry in the jurisdiction (or, if applicable, in any
				jurisdiction) in which the individuals have a common residence; and(vi)on the date of the death or injury
				of the employee or individual otherwise eligible for coverage under this
				subchapter (or any application or extension thereof) or, for the purpose of
				applying section 31(b)(2)(C) of the Longshore and Harbor Workers' Compensation
				Act under this subchapter, the date of the representation, neither of whom has
				resided in a covered state for more than 6 months;(C)the term State means each
				of the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, or any other territory or possession of the United States; and(D)the term surviving
				partner means the decedent’s domestic partner at the time of his or her
				death.(2)In the application of the Longshore
				and Harbor Workers’ Compensation Act under this subchapter—(A)section 2(14) of that Act shall apply
				as though—(i)(or child of the domestic
				partner of an employee or volunteer referred to in section 8171(a) of title 5,
				United States Code) were inserted after ‘stepchild’; and(ii)(or children in domestic
				partnerships) were inserted after married children and
				(or brothers or sisters in domestic partnerships) were inserted
				after married sisters;(B)in section 8(d)(1) of that Act—(i)subparagraphs (A), (C), and (D)
				shall apply as though (or surviving partner) were inserted after
				widow or widower each place it appears; and(ii)subparagraph (D) shall apply as
				though wife, husband, were struck and wife or husband (or
				domestic partner) were inserted; and(C)in section 9 of that Act—(i)subsection (b) shall apply as
				though the portion of the first sentence up to and including the sixth comma
				reads as follows: If there be a widow or widower (or surviving partner)
				and no child of the deceased, to such widow or widower (or surviving partner)
				50 per centum of the average wages of the deceased, during widowhood, or
				dependent widowerhood (or during the life of the surviving partner, as the case
				may be), with 2 years’ compensation in 1 sum upon remarriage (or entry into a
				domestic partnership) of such widow or widower (or entry into another domestic
				partnership or marriage of such surviving partner); and if there be a surviving
				child or children of the deceased, the additional amount of
				162/3 per centum of such wages for each such child; in
				case of the death or remarriage (or entry into a domestic partnership) of such
				widow or widower (or entry into another domestic partnership or a marriage of
				such surviving partner);(ii)subsection (c) shall apply as
				though the portion of the subsection up to and including the fourth comma reads
				as follows: ‘If there be 1 surviving child of the deceased, but no widow or
				widower (or surviving partner), then for the support of such child 50 per
				centum of the wages of the deceased; and if there be more than 1 surviving
				child of the deceased, but no widow or dependent husband (or surviving
				partner),’;(iii)subsection (d) shall apply as
				though—(I)the portion of the first sentence up
				through the word children reads as follows: ‘If there be no
				surviving wife or husband (or surviving domestic partner) or child, or if the
				amount payable to a surviving wife or husband (or surviving domestic partner)
				and to children’; and(II)the second sentence reads as follows:
				‘But in no case shall the aggregate amount payable under this subsection exceed
				the difference between 662/3 per centum of such wages and
				the amount payable as hereinbefore provided to widow or widower (or surviving
				partner) and for the support of surviving child or children.’;(iv)subsection (g) shall apply as
				though the term (or surviving domestic partner) were inserted
				after surviving wife each place it appears; and(v)section 31(b)(2)(C) shall apply as
				though the term (or domestic partner) were inserted after
				spouse..(b)Exclusive
			 liabilitySection 8173 is amended by striking
			 spouse, and inserting spouse (or domestic
			 partner),.609.Effective
			 date(a)In
			 generalSubject to succeeding
			 provisions of this section, this title and the amendments made by this
			 title—(1)shall take
			 effect on the date of enactment of this Act; and(2)shall apply
			 with respect to any injury or death occurring before, on, or after such date of
			 enactment.(b)Timely
			 claim required; limitation on paymentsNo compensation shall be
			 payable, by virtue of the enactment of this title—(1)unless timely
			 claim therefor is filed in accordance with the provisions of section 8122 or
			 8193 of title 5, United States Code (as applicable), and subsection (c);
			 or(2)with respect
			 to any period commencing before the date of enactment of this Act.(c)Allowability
			 of claimsIn the case of an original claim for compensation for a
			 disability or death that occurred before the date of enactment of this Act (and
			 which would not otherwise be payable, but for the enactment of the amendments
			 made by this title)—(1)such claim
			 shall not be allowed if, as of such date of enactment, a claim based on such
			 disability or death would no longer be timely (determined in accordance with
			 such section 8122 or 8193 (as applicable), before the application of paragraph
			 (2)); and(2)the
			 timeliness of any such claim, if not precluded by paragraph (1), shall be
			 determined—(A)by applying
			 the provisions of such section 8122 or 8193 (as applicable); and(B)as if the
			 time limitations of such section 8122 or 8193 (as applicable) did not begin to
			 run until the date on which the provisions of section 2502(a) of title 5,
			 United States Code (as added by section 101 of this Act) become
			 effective.(d)Payments
			 for prior periods not affectedNo recovery shall be made of
			 compensation paid to any individual whose entitlement to compensation is
			 terminated or reduced as a result of the enactment of this title.VIIEmployee
			 leave; death or captivity compensation; other employee benefits 701.Voluntary
			 transfers of leave; Voluntary Leave Bank Program(a)Voluntary
			 transfers of leaveSection 6333 is amended by adding at the end
			 the following:(d)Regulations
				to carry out this section shall include provisions to ensure that, in the
				administration of this section, a domestic partner (as that term is defined in
				section 2501) shall be afforded the same status as a
				spouse..(b)Voluntary
			 leave bank programSection 6362 is amended—(1)by inserting
			 (a) before Notwithstanding; and(2)by adding at
			 the end the following:(b)The
				established program under this section shall include provisions to ensure that,
				in the administration of this section, a domestic partner (as that term is
				defined in section 2501) shall be afforded the same status as a
				spouse..702.Family and
			 medical leave(a)In
			 general(1)DefinitionSection 6381 is amended—(A)in paragraph (6), in the matter before
			 subparagraph (A), by striking parentis, and inserting
			 parentis (or a biological, adopted, or foster child of the domestic
			 partner of the employee),;(B)in paragraph
			 (11), by striking and at the end;(C)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and(D)by adding
			 after paragraph (12) the following:(13)the term
				domestic partner has the meaning given under section
				2501..(2)Leave
			 requirementSection 6382 is
			 amended by striking spouse, each place that term appears and
			 inserting spouse (or domestic partner),.(3)CertificationSection 6383 is amended in subsections (a)
			 and (b)(4)(A) by striking spouse, each place it appears and
			 inserting spouse (or domestic partner),.(b)Congressional
			 AccountabilitySection 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended by
			 adding at the end the following:(f)Coverage of
				employees with domestic partners(1)Definition
				of domestic partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5, United
				States Code.(2)Application
				to covered employeesIn the application of the Family and Medical
				Leave Act of 1993 (29 U.S.C. 2601 et seq.) under subsection (a)(1) as to a
				covered employee who has a domestic partner—(A)sections 102
				through 105 of that Act shall apply as though domestic partner
				were inserted after spouse each place it appears in those
				sections;(B)section
				101(12) of that Act shall apply as though a child of the domestic partner of a
				covered employee, which child meets the conditions of subparagraphs (A) and (B)
				of that section, were included in the term son or daughter as
				defined in that section; and(C)if the
				covered employee and the domestic partner of the covered employee are employed
				by the same employing office, the limit on the aggregate number of workweeks of
				leave to which both may be entitled, as stated in section 102(f) of that Act,
				shall apply.(3)Application
				to employees of the Government Accountability OfficeIn the
				application of the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et
				seq.) as to an employee of the Government Accountability Office who has a
				domestic partner—(A)sections 102
				through 105 of that Act shall apply as though domestic partner
				were inserted after spouse each place it appears in those
				sections;(B)section
				101(12) of that Act shall apply as though a child of the domestic partner of
				the employee, which child meets the conditions of subparagraphs (A) and (B) of
				that section, were included in the term son or daughter as
				defined in that section; and(C)in any case
				in which the employee and the domestic partner of the employee are both
				employed by the Government Accountability Office, the limit on the aggregate
				number of workweeks of leave to which both may be entitled, as stated in
				section 102(f) of that Act, shall
				apply..(c)Presidential
			 and Executive Office AccountabilitySection 412 of title 3, United States Code,
			 is amended by adding at the end the following:(e)Coverage of
				employees with domestic partners(1)Definition
				of domestic partnerIn this subsection, the term domestic
				partner has the meaning given under section 2501 of title 5.(2)Application
				to covered employeesIn the application of the Family and Medical
				Leave Act of 1993 (29 U.S.C. 2601 et seq.) under subsection (a)(1) as to a
				covered employee who has a domestic partner—(A)sections 102
				through 105 of that Act shall apply as though domestic partner
				were inserted after spouse each place it appears in those
				sections;(B)section
				101(12) of that Act shall apply as though a child of the domestic partner of a
				covered employee, which child meets the conditions of subparagraphs (A) and (B)
				of that section, were included in the term son or daughter as
				defined in that section; and(C)if the
				covered employee and the domestic partner of the covered employee are employed
				by the same employing office, the limit on the aggregate number of workweeks of
				leave to which both may be entitled, as stated in section 102(f) of that Act,
				shall
				apply..703.Settlement
			 of accountsSection 5582(b) is
			 amended by inserting (or surviving domestic partner (as defined under
			 section 2501)) after widow or widower.704.Payments
			 to missing employees(a)DefinitionsSection
			 5561 is amended—(1)in paragraph
			 (3)—(A)in
			 subparagraph (A), by striking wife and inserting spouse
			 (or domestic partner); and(B)by striking
			 subparagraph (B) and inserting—(B)a child,
				including a dependent adopted child (or a dependent child of a domestic partner
				not adopted by or otherwise the child of the employee), who is—(i)unmarried
				(and not in a domestic partnership); and(ii)under 21
				years of
				age;;(2)in paragraph
			 (5)(E), by striking and at the end;(3)in paragraph
			 (6)(F), by striking the period at the end and inserting ; and;
			 and(4)by adding at
			 the end the following:(7)domestic
				partner and domestic partnership have the meanings given
				under section
				2501..(b)Benefits
			 for captivesSection 5569 is amended by inserting (or
			 domestic partner) after spouse each place it
			 appears.705.Annuity of
			 the Comptroller General(a)DefinitionsSection
			 771 of title 31, United States Code, is amended—(1)in the matter
			 preceding paragraph (1), by striking subchapter— and inserting
			 subchapter:;(2)in paragraph
			 (1)—(A)by inserting
			 The term after (1); and(B)by inserting
			 (or the child of a reporting Comptroller General’s domestic partner not
			 adopted by or otherwise the child of the Comptroller General) after
			 including a stepchild; and(3)by striking
			 paragraphs (2) and (3) and inserting the following:(2)The terms
				domestic partner and domestic partnership have the
				meanings given under section 2501 of title 5.(3)The term
				surviving spouse means a surviving spouse of an individual who was
				a Comptroller General or retired Comptroller General and the spouse—(A)was married
				to the individual for not less than 1 year immediately before the individual
				died;(B)was married to
				the individual immediately before the individual died, was in a domestic
				partnership with the individual immediately before the marriage to such
				individual, and the combined duration of the domestic partnership and marriage
				was not less than 1 year; or(C)has not
				remarried (or entered into a domestic partnership) before age 55 and is the
				parent of issue by the marriage.(4)The term
				surviving partner means a surviving domestic partner of an
				individual who was a Comptroller General or retired Comptroller General and the
				domestic partner—(A)was in a
				domestic partnership for not less than 1 year immediately before the individual
				died;(B)(i)has not entered
				into a subsequent domestic partnership or married before age 55; and(ii)satisfies other requirements,
				related to parenthood and the domestic partnership, prescribed by the Director
				of the Office of Personnel Management by regulation under sections 8341(3)(b)
				and 8441(3)(B) of title 5, as determined and applied by the General Counsel of
				the Government Accountability Office on the basis of those regulations.(5)Service as a
				Comptroller General equals the number of years and complete months an
				individual is Comptroller
				General..(b)Election of
			 survivor benefitsSection 773 of title 31, United States Code, is
			 amended—(1)in subsection
			 (b)(2)(B), by inserting (or domestic partner’s) after
			 surviving spouse's;(2)in subsection
			 (c), by inserting (or surviving domestic partner) after
			 surviving spouse; and(3)in subsection
			 (d), by inserting (or domestic partner) before the
			 period.(c)Survivor
			 annuitiesSection 774 of title 31, United States Code, is
			 amended—(1)in subsection
			 (c)—(A)by striking
			 paragraph (1) and inserting the following:(1)only by a
				spouse (or domestic partner), the surviving spouse (or surviving domestic
				partner) shall receive an annuity computed under subsection (d) of this section
				beginning on the death of the Comptroller General or retired Comptroller
				General or when the spouse (or domestic partner) is 50 years of age, whichever
				is
				later;;(B)in paragraph
			 (2), by striking by a spouse and a dependent child, the surviving
			 spouse and inserting by a spouse (or domestic partner) and a
			 dependent child, the surviving spouse (or surviving domestic partner);
			 and(C)in paragraph
			 (3)(A), by inserting (or surviving domestic partner) after
			 surviving spouse;(2)in subsection
			 (d), by inserting (or surviving domestic partner) after
			 surviving spouse; and(3)in subsection
			 (e)—(A)by inserting
			 (or surviving domestic partner's) after A surviving
			 spouse's;(B)by inserting
			 (or surviving domestic partner's) after a surviving
			 spouse's; and(C)by inserting
			 (or domestic partner) after unless the
			 spouse.(d)RefundsSection
			 775 of title 31, United States Code, is amended—(1)in subsection
			 (d)(2), by inserting (or surviving domestic partner) after
			 surviving spouse; and(2)in subsection
			 (e), by inserting (or surviving domestic partner) after
			 surviving spouse.(e)Payment of
			 survivor benefitsSection 776(b) of title 31, United States Code,
			 is amended—(1)in paragraph
			 (1), by striking A surviving spouse's annuity ends when the spouse
			 remarries and inserting A surviving spouse's (or surviving
			 domestic partner’s) annuity ends when the spouse remarries (or enters into a
			 domestic partnership) (or when the surviving domestic partner enters into
			 another domestic partnership or marries);(2)in paragraph
			 (2), by striking marries, or dies, whichever is earliest. However, if a
			 child is not self-supporting because of a physical or mental disability, an
			 annuity ends when the child recovers, marries and inserting
			 marries (or enters into a domestic partnership), or dies, whichever is
			 earliest. However, if a child is not self-supporting because of a physical or
			 mental disability, an annuity ends when the child recovers, marries (or enters
			 into a domestic partnership); and(3)in paragraph
			 (3), by inserting (or surviving domestic partner) after a
			 surviving spouse.(f)Annuity
			 increasesSection 777(b) of title 31, United States Code, is
			 amended by inserting (or surviving domestic partner's) after
			 A surviving spouse's.VIIIEthics in
			 Government, conflicts of interest, employment of relatives, gifts, and employee
			 conduct801.Ethics in
			 Government Act of 1978(a)Contents of
			 reportsSection 102 of the
			 Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (a)—(A)in paragraph
			 (2)(A), by inserting (or the domestic partner or a parent, child, or
			 sibling of the domestic partner) after relative;(B)in paragraph
			 (3), by striking spouse, or by a parent, brother, sister, or child of
			 the reporting individual or of the reporting individual's spouse, and
			 inserting spouse (or domestic partner), or by a parent, brother, sister,
			 or child of the reporting individual or of the reporting individual's spouse
			 (or of the reporting individual’s domestic partner),;(C)in paragraph
			 (4)—(i)in the matter
			 preceding subparagraph (A), by striking spouse, or a parent, brother,
			 sister, or child of the reporting individual or of the reporting individual's
			 spouse and inserting spouse (or domestic partner), or a parent,
			 brother, sister, or child of the reporting individual or of the reporting
			 individual's spouse (or of the reporting individual’s domestic
			 partner),; and(ii)in
			 subparagraph (A), by inserting (or domestic partner) after
			 spouse; and(D)in paragraph
			 (5), by inserting (or domestic partner) after
			 spouse each place that term appears;(2)in subsection
			 (e)—(A)in paragraph
			 (1)—(i)in the matter
			 preceding subparagraph (A) and subparagraphs (A), (B), (C), and (D) by
			 inserting (or domestic partner) after spouse each
			 place that term appears;(ii)in
			 subparagraph (E), by inserting (or domestic partner's) after
			 spouse's;(iii)in
			 subparagraph (F)—(I)by inserting
			 (and domestic partners) after spouses; and(II)by inserting
			 (or domestic partner) after spouse; and(iv)in the
			 matter following subparagraph (F), by inserting (or domestic
			 partner) after spouse; and(B)in paragraph
			 (2), by inserting (or the termination of the reporting individual's
			 domestic partnership) after his spouse; and(3)in subsection
			 (f), by inserting (or domestic partner) after
			 spouse each place that term appears.(b)Definitions
			 relating to financial disclosure(1)In
			 generalSection 109 of the Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended—(A)in paragraph
			 (2)—(i)in the matter
			 preceding subparagraph (A), by inserting (or who is a son or daughter of
			 the reporting individual’s domestic partner) after
			 stepdaughter;(ii)in
			 subparagraph (A), by striking unmarried and inserting not
			 married (and not in a domestic partnership); and(iii)in
			 subparagraph (B), by inserting “(or, in the case of a son or daughter of the
			 reporting individual’s domestic partner, would be a dependent within the
			 meaning of such section if the requirements of subsections (c)(1)(A) and
			 (d)(1)(A) of such section were disregarded)” before the semicolon;(B)by
			 redesignating paragraphs (4) through (19) as paragraphs (5) through (20),
			 respectively; and(C)by inserting
			 after paragraph (3) the following:(4)domestic
				partner and domestic partnership have the meanings given
				under section 2501 of title 5, United States
				Code..(2)Technical
			 and conforming amendments(A)Ethics in
			 Government Act of 1978The Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended—(i)in section
			 101(f)—(I)in paragraph
			 (9), by striking section 109(12) and inserting section
			 109(13);(II)in paragraph (10), by striking
			 section 109(13) and inserting section
			 109(14);(III)in paragraph (11), by striking
			 section 109(10) and inserting section 109(11);
			 and(IV)in paragraph (12), by striking
			 section 109(8) and inserting section 109(9);
			 and(ii)in section
			 105(b)(3)(A), by striking section 109(8) or 109(10) and
			 inserting section 109(9) or (11).(B)Other
			 provisions(i)Lobbying
			 Disclosure Act of 1995Section 3(4)(D) of the Lobbying Disclosure
			 Act of 1995 (2 U.S.C. 1602(4)(D)) is amended by striking section
			 109(13) and inserting section 109(14).(ii)Public
			 Health Service ActSection 499(j)(2) of the Public Health Service
			 Act (42 U.S.C. 290b(j)(2)) is amended by striking section
			 109(16) and inserting section 109(17).(c)Outside
			 earned income limitationSection 501(c) of the Ethics in
			 Government Act of 1978 (5 U.S.C. App.) is amended by striking spouse,
			 child, or dependent relative of such individual and inserting
			 spouse (or domestic partner), child, or dependent relative of such
			 individual (or child, sibling, or parent of such individual's domestic partner,
			 which child, sibling, or parent is a dependent of such
			 individual).(d)Definitions
			 relating to outside earned income and employmentSection 505 of
			 the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph
			 (3), by inserting (or the individual's domestic partner, or a parent,
			 child, or sibling of the individual’s domestic partner) after
			 relative; and(2)in paragraph (4), by inserting (or
			 the domestic partner, or a parent, child, or sibling of the domestic
			 partner) after relative.802.Conflicts
			 of interest(a)Compensation
			 to Members of Congress, officers, and others in matters affecting the
			 GovernmentSection 203(d) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1)
			 by inserting (or domestic partner, as that term is defined in section
			 2501 of title 5) after spouse.(b)Activities of officers and employees in
			 claims against and other matters affecting the GovernmentSection 205(e) of title 18, United States
			 Code, is amended in the matter preceding paragraph (1) by inserting (or
			 domestic partner, as that term is defined in section 2501 of title 5)
			 after spouse.(c)Acts
			 affecting a personal financial interestSection 208(a) of title
			 18, United States Code, is amended by inserting (or domestic partner, as
			 that term is defined in section 2501 of title 5) after
			 spouse.803.Employment
			 of relatives, restrictionsSection 3110 is amended—(1)in subsection (a)—(A)in paragraph (2), by striking
			 and at the end;(B)in paragraph (3), by striking the period
			 and inserting ; and; and(C)by adding at the end the following:(4)domestic
				partner has the meaning given under section
				2501.;
				and(2)in subsection
			 (b), by inserting The restrictions in this subsection shall apply also
			 to a public official with respect to any individual, and to any individual with
			 respect to a public official, if the individual is the public official’s
			 domestic partner; is a parent, child, or sibling of the public official’s
			 domestic partner; or is the domestic partner of a child, parent, or sibling of
			 the public official. at the end.804.Receipt
			 and disposition of foreign gifts and decorationsSection 7342(a)(1) is amended—(1)in paragraph (1)(G), by inserting
			 (or domestic partner) after spouse each place it
			 appears;(2)in paragraph
			 (5), by striking and at the end;(3)in paragraph
			 (6), by striking the period at the end and inserting ; and;
			 and(4)by adding at
			 the end the following:(7)domestic
				partner has the same meaning given under section
				2501..805.Regulation
			 of conduct; gifts(a)In
			 generalRegulations under section 7301 of title 5, United States
			 Code, shall be modified by the President, and regulations under sections 7351
			 and 7353 of that title shall be modified by the Office of Government Ethics, so
			 as to provide that any benefits and obligations applicable to married employees
			 and their spouses shall also apply to employees in domestic partnerships and
			 their domestic partners.(b)DefinitionIn
			 this section, the term domestic partner has the meaning given
			 under section 2501 of title 5, United States Code.806.Acceptance of travel
			 assistance from non-Federal sourcesSection 1353(a) of title 31, United States
			 Code, is amended by inserting (or domestic partner (as defined under
			 section 2501 of title 5)) after spouse.